Exhibit 10.1
 

 


 
 
REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT



 



PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)



 



WITH


INTEGRATED BIOPHARMA, INC.,
InB:MANHATTAN DRUG COMPANY, INC.,
AGROLABS, INC.,
IHT HEALTH PRODUCTS, INC.,
IHT PROPERTIES CORP.


AND


VITAMIN FACTORY, INC.
(BORROWERS)



 



June 27, 2012




 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I. DEFINITIONS
1
1.1
Accounting Terms
1
1.2
General Terms
1
1.3
Uniform Commercial Code Terms
11
1.4
Certain Matters of Construction
11



ARTICLE II. ADVANCES, PAYMENTS
12
2.1
Revolving Advances.
12
2.2
Procedure for Revolving Advances Borrowing.
12
2.3
Disbursement of Advance Proceeds
13
2.4
Term Loan
13
2.5
Maximum Advances
13
2.6
Repayment of Loans.
13
2.7
Repayment of Excess Revolving Advances
13
2.8
Statement of Account
13
2.9
Letters of Credit
13
2.10
Issuance of Letters of Credit.
13
2.11
Requirements For Issuance of Letters of Credit.
14
2.12
Disbursements, Reimbursement.
14
2.13
Repayment of Participation Advances.
14
2.14
Documentation
14
2.15
Determination to Honor Drawing Request
14
2.16
Nature of Participation and Reimbursement Obligations
15
2.17
Indemnity
15
2.18
Liability for Acts and Omissions
15
2.19
Additional Payments
16
2.20
Manner of Borrowing and Payment.
16
2.21
Mandatory Prepayments.
16
2.22
Use of Proceeds.
16
2.23
Defaulting Lender.
17

 
ARTICLE III. INTEREST AND FEES
17
3.1
Interest
17
3.2
Letter of Credit Fees.
17
3.3
Closing Fee and Facility Fee.
17
3.4
Collateral Evaluation Fee and Collateral Monitoring Fee.
17
3.5
Computation of Interest and Fees
18
3.6
Maximum Charges
18
3.7
Increased Costs
18
3.8
Basis For Determining Interest Rate Inadequate or Unfair.
18
3.9
Capital Adequacy.
18
3.10
Gross Up for Taxes
18
3.11
Withholding Tax Exemption.
18

 
i
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (CONT'D)
 
Page
 
ARTICLE IV. COLLATERAL:  GENERAL TERMS
19
4.1
Security Interest in the Collateral
19
4.2
Perfection of Security Interest
19
4.3
Disposition of Collateral
19
4.4
Preservation of Collateral
19
4.5
Ownership of Collateral.
19
4.6
Defense of Agent’s and Lenders’ Interests
19
4.7
Books and Records
20
4.8
Financial Disclosure
20
4.9
Compliance with Laws
20
4.10
Inspection of Premises
20
4.11
Insurance
20
4.12
Failure to Pay Insurance
20
4.13
Payment of Taxes
20
4.14
Payment of Leasehold Obligations
20
4.15
Receivables.
20
4.16
Inventory
21
4.17
Maintenance of Equipment
21
4.18
Exculpation of Liability
21
4.19
Environmental Matters.
21
4.20
Uniform Commercial Code Financing Statements
22
4.21
Termination of Guaranty
22
4.22
Repayment of Equity Infusion Amount.
22



ARTICLE V. REPRESENTATIONS AND WARRANTIES
22
5.1
Authority
22
5.2
Formation and Qualification.
23
5.3
Survival of Representations and Warranties
23
5.4
Tax Returns
23
5.5
Financial Statements
23
5.6
Entity Names
23
5.7
O.S.H.A. and Environmental Compliance.
23
5.8
Solvency; No Litigation, Violation, Indebtedness or Default.
23
5.9
Patents, Trademarks, Copyrights and Licenses
24
5.10
Licenses and Permits
24
5.11
Default of Indebtedness
24
5.12
No Default
24
5.13
No Burdensome Restrictions
24
5.14
No Labor Disputes
24
5.15
Margin Regulations
24
5.16
Investment Company Act
24
5.17
Disclosure
24
5.18
Delivery of Subordinated Loan Documentation
24
5.19
Swaps
24
5.23
INTENTIONALLY OMITTED
24
5.24
Anti-Terrorism Laws.
24
5.25
Trading with the Enemy
25

 
ii
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (CONT'D)
 
Page

 
ARTICLE VI.  AFFIRMATIVE COVENANTS
25
6.1
Payment of Fees
25
6.2
Conduct of Business and Maintenance of Existence and Assets
25
6.3
Violations
25
6.4
Government Receivables
25
6.5
Financial Covenants.
25
6.6
Execution of Supplemental Instruments
25
6.7
Payment of Indebtedness
25
6.8
Standards of Financial Statements
25
6.9
Sale of iBio Stock
25



ARTICLE VII. NEGATIVE COVENANTS
25
7.1
Merger, Consolidation, Acquisition and Sale of Assets.
25
7.2
Creation of Liens
26
7.3
Guarantees
26
7.4
Investments
26
7.5
Loans
27
7.6
Capital Expenditures
27
7.7
Dividends
27
7.8
Indebtedness
27
7.9
Nature of Business
27
7.10
Transactions with Affiliates
27
7.11
Leases
27
7.12
Subsidiaries.
28
7.13
Fiscal Year and Accounting Changes
28
7.14
Pledge of Credit
28
7.15
Amendment of Articles of Incorporation, By-Laws/Certificate of Formation,
Operating Agreement
28
7.16
Compliance with ERISA
28
7.17
Prepayment of Indebtedness
28
7.18
Anti-Terrorism Laws
28
7.19
Membership/Partnership Interests
28
7.20
Trading with the Enemy Act
28
7.21
Subordinated Debt
28
7.22
Other Agreements
28
7.23
Payments of EGK Debt
28
7.24
Payments of Past Due Rent
28



ARTICLE VIII. CONDITIONS PRECEDENT
28
8.1
Conditions to Initial Advances
28
8.2
Conditions to Each Advance
30

 
iii
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (CONT'D)
 
Page

 
ARTICLE IX.INFORMATION AS TO BORROWERS
30
9.1
Disclosure of Material Matters
30
9.2
Schedules
31
9.3
Environmental Reports
31
9.4
Litigation
31
9.5
Material Occurrences
31
9.6
Government Receivables
31
9.7
Annual Financial Statements
31
9.8
Monthly Financial Statements
31
9.9
Other Reports
31
9.10
Additional Information
31
9.11
Projected Operating Budget
31
9.12
Variances From Operating Budget
31
9.13
Notice of Suits, Adverse Events
31
9.14
ERISA Notices and Requests
31
9.15
Additional Documents
31



ARTICLE X.  EVENTS OF DEFAULT
32
10.1
Nonpayment
32
10.2
Breach of Representation
32
10.3
Financial Information
32
10.4
Judicial Actions
32
10.5
Noncompliance
32
10.6
Judgments
32
10.7
Subsidiary Bankruptcy
32
10.8
Inability to Pay
32
10.9
Subsidiary Bankruptcy
32
10.10
Material Adverse Effect
32
10.11
Lien Priority
32
10.12
Subordinated Loan Default
32
10.13
Cross Default
32
10.14
Breach of Guaranty
32
10.15
Change of Control
32
10.16
Invalidity
32
10.17
Licenses
32
10.18
Seizures
32
10.19
Operations
32
10.20
Pension Benefit Plans
32



ARTICLE XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
33
11.1
Rights and Remedies.
33
11.2
Agent’s Discretion
33
11.3
Setoff
33
11.4
Rights and Remedies not Exclusive
33
11.5
Allocation of Payments After Event of Default
33
11.6
Miscellaneous
34

 
iv
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (CONT'D)
 
Page

 
ARTICLE XII. WAIVERS AND JUDICIAL PROCEEDINGS
34
12.1
Waiver of Notice
34
12.2
Delay
34
12.3
Jury Waiver
34



ARTICLE XIII. EFFECTIVE DATE AND TERMINATION
34
13.1
Term
34
13.2
Termination
34



ARTICLE XIV.  REGARDING AGENT
34
14.1
Appointment
34
14.2
Nature of Duties
34
14.3
Lack of Reliance on Agent and Resignation
35
14.4
Certain Rights of Agent
35
14.5
Reliance
35
14.6
Notice of Default
35
14.7
Indemnification
35
14.8
Agent in its Individual Capacity
35
14.9
Delivery of Documents
35
14.10
Borrowers’ Undertaking to Agent
35
14.11
No Reliance on Agent’s Customer Identification Program
35
14.12
Other Agreements
35



ARTICLE XV. BORROWING AGENCY
35
15.1
Borrowing Agency Provisions.
35
15.2
Waiver of Subrogation
36



ARTICLE XVI.  MISCELLANEOUS
36
16.1
Governing Law
36
16.2
Entire Understanding.
36
16.3
Successors and Assigns; Participations; New Lenders.
37
16.4
Application of Payments
37
16.5
Indemnity
38
16.6
Notice
38
16.7
Survival
39
16.8
Severability
39
16.9
Expenses
39
16.10
Injunctive Relief
39
16.11
Consequential Damages
39
16.12
Captions
39
16.13
Counterparts; Facsimile Signatures
39
16.14
Construction
39
16.15
Confidentiality; Sharing Information
39
16.16
Publicity
39
16.17
Certifications From Banks and Participants; US PATRIOT ACT
39



v
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (CONT'D)
 
Page
 


List Of Exhibits And Schedules
 
Exhibits
     
Exhibit 1.2
Form of Borrowing Base Certificate
Exhibit 2.1(a)
Form of Revolving Credit Note
Exhibit 2.4
Form of Term Note
Exhibit 8.1(k)
Form of Financial Condition Certificate
Exhibit 11.6-A
Tax Collector Letter
Exhibit 11.6-B
Power of Attorney
Exhibit 16.3
Form of Commitment Transfer Supplement



Schedules
     
Schedule 1.2
Permitted Encumbrances
Schedule 4.5
Equipment and Inventory Locations
Schedule 4.15(h)
Deposit and Investment Accounts/Terminated Accounts
Schedule 4.19
Real Property
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.8(b)
Litigation
Schedule 5.8(d)
Plans
Schedule 5.9
Intellectual Property
Schedule 5.10
Licenses and Permits
Schedule 5.14
Labor Disputes
Schedule 7.3
Guarantees
Schedule 7.4
Investments
Schedule 7.8
Indebtedness

 

vi 


 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT


Revolving Credit, Term Loan and Security Agreement dated June 27, 2012 among
INTEGRATED BIOPHARMA, INC., a corporation organized under the laws of the State
of Delaware (“Integrated”), InB:MANHATTAN DRUG COMPANY, INC., a corporation
organized under the laws of the State of New York (”MD”), AGROLABS, INC., a
corporation organized under the laws of the State of New Jersey (“AL”), IHT
HEALTH PRODUCTS, INC., a corporation organized under the laws of the State of
Delaware (“IHT”), IHT PROPERTIES CORP., a corporation organized under the laws
of the State of Delaware (“IHTP”), and VITAMIN FACTORY, INC. (also known as The
Vitamin Factory), a corporation organized under the laws of the State of
Delaware (“Vitamin”) (Integrated, MD, AL, IHT, IHTP and Vitamin, each a
“Borrower”, and collectively “Borrowers”), the financial institutions which are
now or which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
ARTICLE I.  
DEFINITIONS

 
1.1 Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of
Integrated’s audited financial statements for the fiscal year ended June 30,
2011.
 
1.2 General Terms.  For purposes of this Agreement the following terms shall
have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.
 
“Advances” shall mean and include the Revolving Advances and Letters of Credit
as well as the Term Loan.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, ”Control” of a Person shall mean the power, direct or indirect, (x)
to vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agent Advances” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
 
“AL” means AGROLABS, INC., a corporation organized under the laws of the State
of New Jersey.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%.  For purposes of this definition, “Daily LIBOR Rate” shall mean, for any
day, the rate per annum determined by Agent by dividing (x) the Published Rate
by (y) a number equal to 1.00 minus the percentage prescribed by the Federal
Reserve for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day.  For the purposes of this definition,
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
 
“Assignment of Rents, Leases and Profits” shall mean that certain Assignment of
Rents, Leases and Profits executed by IHTP in favor of the Agent for the benefit
of the Lenders dated the date hereof with regard to the Mortgaged Premises,
together with all extensions, renewals, amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
 
“Authority” shall have the meaning set forth in Section 4.19(d).
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8.
 
“Borrowing Agent” shall mean Integrated.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Cash Equivalents” shall have meaning set forth in Section 7.4(a)(iv) herein.
 
“CD” shall mean Carl DeSantis, residing at 5907 N. Ocean Boulevard, Ocean Ridge,
Florida  33435-5245.
 
 
“CD Financial” shall mean CD Financial, LLC, a Florida limited liability
company.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Control” shall mean the occurrence of any event (whether in one or
more transactions) which results in a transfer of control of the Borrowing Agent
to a Person who is not an Original Owner of Borrowing Agent.  For purposes of
this definition, “control of the Borrowing Agent” shall mean the power, direct
or indirect to vote 50% or more of the Equity Interests having ordinary voting
power for the election of directors (or the individuals performing similar
functions) of the Borrowing Agent.
 
 “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, related to all net income, gross income, gross receipts, sales,
use, ad valorem, value added, transfer, franchise, profits, inventory, capital
stock, license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Subsidiaries.
 
“Closing Date” shall mean June 27, 2012.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include:
 
(a)           all Receivables;
 
(b)           all Equipment;
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 
(e)           all Investment Property;
 
(f)           Subsidiary Stock;
 
(g)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;
 
(h)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to Collateral described in clauses
(a), (b), (c), (d), (e), (f) or (g) of this Paragraph; and
 
(i)           all proceeds and products of the Collateral described in clauses
(a), (b), (c), (d), (e), (f), (g) and (h) in whatever form, including, but not
limited to:  cash, deposit accounts (whether or not comprised solely of
proceeds), certificates of deposit, insurance proceeds (including hazard, flood
and credit insurance), negotiable instruments and other instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds and tort claim proceeds.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Financial Officer or Controller of Borrowing Agent, which shall state
that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers with respect to
such default and, such certificate shall have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents or the Subordinated Loan Documentation, including any Consents
required under all applicable federal, state or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Contract Rate” shall mean, as applicable, the Revolving Interest Rate or the
Term Loan Rate.
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Dividend Payments” shall have the meaning set forth in Section 7.7 hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes actually paid.
 
“EBITDA” shall mean for the Borrowers on a Consolidated Basis for any period the
sum of (i) Earnings Before Interest and Taxes for such period plus (ii)
depreciation expenses for such period, plus (iii) amortization expenses for such
period, plus (iv) any and all other non-cash expenses incurred during such
period, plus (v) the Transactions Costs paid during such period up to the
maximum amount of $250,000, plus (vi) all cash severance payments paid to any
employee during such period.
 
“EGK” shall mean E. Gerald Kay, residing at 703 Peachtree Lane, Franklin Lakes,
New Jersey  07417.
 
“EGK Debt ” shall mean all indebtedness, obligations and liabilities of the
Borrowing Agent to EGK under the EGK Note.
 
“EGK Note” means that certain Promissory Note dated June 27, 2012 made by the
Borrowing Agent to EKG in the original principal amount of $27,716.27, as
amended, restated, supplemented or modified from time to time.
 
“Eligible Inventory” shall mean and include Inventory, including work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
reasonable opinion, obsolete, slow moving or unmerchantable and which Agent, in
its reasonable discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem reasonably appropriate
including whether the Inventory is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance).  In addition, Inventory shall not be Eligible Inventory if it (i)
does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (ii) except as
provided in the next sentence, is in transit, (iii) is located outside the
continental United States or at a location that is not otherwise in compliance
with this Agreement, (iv) constitutes Consigned Inventory, (v) is the subject of
an Intellectual Property Claim; (vi) is subject to a License Agreement or other
agreement that limits, conditions or restricts any Borrower’s or Agent’s right
to sell or otherwise dispose of such Inventory, unless (A) Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement or (B)
otherwise the Agent is satisfied that it may sell or otherwise dispose of such
Inventory without (x) infringing the rights of such Licensor, (y) violating such
License Agreement or any contract with such Licensor, or (z) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under such License Agreement; or (vii) is
situated at a location not owned by a Borrower unless the owner or occupier of
such location has executed in favor of Agent a Lien Waiver Agreement.  Eligible
Inventory shall include all Inventory in-transit for which title has passed to a
Borrower, which is insured to the full value thereof and for which, if requested
by Agent, Agent shall have in its possession (a) all negotiable bills of lading
properly endorsed and (b) all non-negotiable bills of lading issued in Agent’s
name.  Eligible Inventory shall not include Inventory being acquired pursuant to
a trade Letter of Credit to the extent such trade Letter of Credit remains
outstanding.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its reasonable credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
reasonably appropriate.  A Receivable shall not be deemed eligible unless such
Receivable is subject to Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence reasonably satisfactory to Agent.  In
addition, no Receivable shall be an Eligible Receivable if:
 
(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
 
(b)           it is due or unpaid (i) more than sixty (60) days after the
original due date and/or (ii) more than ninety (90) days after the original
invoice date;
 
(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder.  Such percentage may, in Agent’s
reasonable discretion, be increased or decreased from time to time;
 
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
(f)           the sale is to a Customer (other than Herbalife and its
Subsidiaries) outside the continental United States of America or Canada, unless
the sale is on letter of credit, guaranty or acceptance terms, in each case
acceptable to Agent in its reasonable discretion;
 
(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h)           Agent believes, in its reasonable judgment, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;
 
(i)           the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
 
(j)           the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted so as to cause
the Receivables to be payable by the Customer or the Receivable otherwise does
not represent a final sale;
 
(k)           the Receivables of the Customer exceed a credit limit for such
Customer determined by Agent, in its reasonable discretion, to the extent such
Receivable exceeds such limit and Agent has given the Borrowing Agent at least
10 days notice prior to establishing such credit limit;
 
(l)           the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, but only to the extent of any such offset, deduction,
defense, dispute or counterclaim; or the Customer is also a creditor or supplier
of a Borrower, but only to the extent of the indebtedness owed to such Customer;
or the Receivable is contingent in any respect or for any reason;
 
(m)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment;
 
(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed, but only to the extent
of any such dispute;
 
(o)           such Receivable is not payable to a Borrower; or
 
(p)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement executed by the Borrowers in favor of the Agent for the
benefit of the Lenders dated the date hereof with regard to the Mortgaged
Premises, together with all extensions, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Infusion Amount” shall mean $1,714,000.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternative Source”), at approximately
11:00 a.m., London time two (2) Business Days prior to the first day of such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean any Loan at any time that bears interest based
on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Excess Cash Flow” for any fiscal period shall mean an amount equal to (i)
EBITDA of Borrowers on a Consolidated Basis for such fiscal period, minus (b)
the sum of (i) the aggregate amount of all principal and interest payments due
and/or made with regard to all Funded Debt of the Borrowers on a Consolidated
Basis for such fiscal period, plus (ii) all principal and interest payments due
and/or made with respect to all Revolving Advances and the Term Loan for such
fiscal period, plus (iii) all Unfinanced Capital Expenditures made by Borrowers
on a Consolidated Basis during such fiscal period, plus (iv) the aggregate
amount of dividends, distributions and management fees paid by the Borrowers on
a Consolidated Basis for such fiscal period, plus (v) all taxes actually paid in
cash by Borrowers on a Consolidated Basis during such fiscal period, plus (vi)
all payments made with respect to all Subordinated Loan Documentation by the
Borrowers during such fiscal period.
 
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.
 
“Fiscal Year” means the fiscal year of each Borrower ending on June 30th of each
calendar year.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfinanced Capital Expenditures made
during such period to (b) the sum of (i) the aggregate amount of all principal
and interest payments made with regard to all Funded Debt of the Borrowers
during such period including, but not limited to, any and all past due rent,
plus (ii) the aggregate amount of cash dividends and cash distributions made by
the Borrowers during such period (specifically excluding any and all cash
dividends and cash distributions made between Borrowers and/or between Borrowers
and their respective Subsidiaries), plus (iii) all taxes actually paid in cash
by the Borrowers during such period, plus (iv) the aggregate amount of dividends
and/or distributions made to any Borrower during such period by any Person that
such Borrower is part of as a joint venture as permitted
herein.  Notwithstanding anything to the contrary herein, any income of the
Borrowers derived from writing-off any past due accounts payable shall be
excluded from this definition of Fixed Charge Coverage Ratio.
 
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State, the
District of Columbia or any territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
 
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of the Borrowers, the Obligations and, without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
 
“Governmental Acts” shall have the meaning set forth in Section 2.17.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
“Guarantor” shall mean, collectively, the Limited Guarantors and any other
Person who may hereafter guarantee payment or performance of the whole or any
part of the Obligations and “Guarantors” means collectively all such Persons.
 
“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Hedge Obligations” of any Person shall mean all obligations and liabilities of
such Person under any Interest Rate Hedge.
 
“Herbalife” shall mean Herbalife International of America, Inc., a California
corporation.
 
“Herbalife Foreign Subsidiary Sublimit” shall mean $1,000,000.
 
“iBio” shall mean iBio, Inc., a Delaware corporation.
 
“iBio Stock” shall mean common shares of iBio.
 
“IHT” means IHT Health Products, Inc., a corporation organized under the laws of
the State of Delaware.
 
“IHTP” means IHT Properties Corp., a corporation organized under the laws of the
State of Delaware.
 
“Imperium Debt” means all Indebtedness, obligations and liabilities of the
Borrowers and certain of their Subsidiaries under the (a) Amended and Restated
Securities Purchase Agreement, dated as of February 21, 2008, by and between
Imperium Master Fund, Ltd. , the other investors party thereto and Integrated,
(b) Amended and Restated Security Agreement, dated as of February 21, 2008, by
Integrated, certain of its Subsidiaries party thereto and Imperium Advisers,
LLC, as collateral agent, and (c) all guarantees executed and delivered by
certain Subsidiaries of Integrated in favor of such collateral agent, and (d)
all other documents and agreements executed and delivered by the Borrowers and
any of their Subsidiaries in connection therewith, including any forbearance
agreement, in each case as amended, amended and restated, supplemented or
otherwise modified.
 
“Indebtedness” of a Person at a particular date shall mean, without
duplications, all obligations of such Person which in accordance with GAAP would
be classified upon a balance sheet as liabilities (except capital stock and
surplus earned or otherwise) and in any event, without limitation by reason of
enumeration, shall include all indebtedness, debt and other similar monetary
obligations of such Person whether direct or guaranteed, and all premiums, if
any, due at the required prepayment dates of such indebtedness, and  all
indebtedness secured by a Lien on assets owned by such Person, whether or not
such indebtedness actually shall have been created, assumed or incurred by such
Person including, but not limited to, (a) all obligations of such Person which,
in accordance with GAAP, would be classified upon a balance sheet as liabilities
(except capital stock and surplus earned or otherwise), (b) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (d) all obligations of such Person upon which interest
charges are customarily paid, (e) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (f) all obligations of such Person in respect of the
deferred purchase price of property or services, (g) all indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (h) all guarantees by such Person of indebtedness of others,
(i) all Capitalized Lease Obligations of such Person, (j) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (l) all
obligations of such Person in respect of any earn-out obligation.  Any
indebtedness of such Person resulting from the acquisition by such Person of any
assets subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby, whether or not actually so created, assumed or incurred.
 
 “Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired inventory, goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
 
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“Inventory Sublimit” shall mean $4,000,000.
 
“Investment Property” shall mean and include as to each Borrower, all investment
property, including all of such Borrower’s now owned or hereafter acquired
securities (whether certificated or uncertificated), securities entitlements,
securities accounts, commodities contracts and commodities accounts.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises identified on Schedule 4.19 hereto or which is
hereafter leased by any Borrower.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and otherwise
treated as Obligations for purposes of each of the Other Documents.  The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section
2.12(d).
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
“Letter of Credit Sublimit” shall mean $1,000,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9.
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content reasonably satisfactory to Agent, by which Agent is given
the unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or other security agreement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale,
capital lease or other title retention agreement, any lease having substantially
the same economic effect as any of the foregoing, and the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
 
“Limited Guarantors” shall mean, collectively, EGK and CD.
 
“Loans” means, collectively, the Revolving Advances and the Term Loan.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of the Borrowers (taken as a whole), (b) any Borrower’s ability to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Loan Amount” shall mean $11,727,000 minus repayments under the Term
Loan, provided, however, for calculation of the Maximum Loan Amount in Section
13.1 herein the Maximum Loan Amount shall mean $11,727,000.
 
“Maximum Revolving Advance Amount” shall mean $8,000,000.
 
“Maximum Term Loan Amount” shall mean $3,727,000.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
“MD” means InB:Manhattan Drug Company, Inc., a corporation organized under the
laws of the State of New York.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).
 
“Mortgage” shall mean that certain Mortgage and Security Agreement executed by
IHTP in favor of the Agent for the benefit of the Lenders dated the date hereof
with regard to the Mortgaged Premises, together with all extensions, renewals,
amendments, supplements, modifications, substitutions and replacements thereto
and thereof.
 
“Mortgaged Premises” shall mean that certain real property located at 201 Route
22 West, Hillside, New Jersey.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Note” shall mean, collectively, the Term Note and the Revolving Credit Note.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.
 
“Ordinary Course of Business” shall mean with respect to the Borrowers on a
consolidated basis, the ordinary course of the Borrowers’ business, which is the
manufacturing, distributing, marketing and sale of vitamins, nutritional
supplements, herbal products, food products and fine natural chemicals and other
similar products, and activities necessary or advisable to conduct the
foregoing.
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Original Owners” shall mean, collectively, with regard to Integrated, Carl
DeSantis, CD Financial, LLC, E. Gerry Kay, Christina Kay, Riva Sheppard and any
of their respective lineal descendants and/or trusts or other entities
established for estate planning purposes, to whom or which an Equity Interest in
Integrated is transferred so long as the transferor of such Equity Interest
(which shall be an Original Owner) retains voting control in respect thereof.
 
“Other Documents” shall mean, collectively, the Mortgage, the Note, the
Assignment of Rents, Leases and Profits, the Environmental Indemnity Agreement,
any Guaranty, the Stock Pledge Agreement, the Subordination Agreement, any
Lender-Provided Interest Rate Hedge and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
writings, any Letters of Credit (including applications for such Letters of
Credit and related reimbursement agreements), and any control agreements now or
hereafter executed by any Borrower or any Guarantor and/or delivered to Agent or
any Lender in respect of the transactions contemplated by this Agreement.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d).
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Permitted Encumbrances” shall mean:
 
(a)           Liens in favor of Agent for the benefit of Agent and Lenders and
any UCC financing statements filed by or on behalf of the Agent or any of the
Lenders;
 
(b)           Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
 
(c)           Liens disclosed in the financial statements referred to in Section
5.5, the existence of which Agent has consented to in writing;
 
(d)           deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws or regulations, or under
unemployment insurance;
 
(e)           deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety,
performance and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business;
 
(f)           Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (x) is in existence for less than 30 consecutive days after it first arises
or is being Properly Contested and (y) is at all times junior in priority to any
Liens in favor of Agent;
 
(g)           carriers’, warehousemen’s, mechanics’, workers’, materialmen’s or
other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;
 
(h)           Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of any Borrower and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6;
 
(i)           easements, servitudes, covenants, conditions, reservations,
rights-of-way, restrictions, encroachments, encumbrances and other minor defects
or irregularities in title, or other similar encumbrances, in each case which do
not and will not interfere in any material respect with the ordinary conduct of
the business of any Borrower;
 
(j)           Liens disclosed on Schedule 1.2; provided that such Liens shall
secure only those obligations which they secure on the Closing Date (and
extensions, renewals and refinancings of such obligations permitted by Section
7.8) and shall not subsequently apply to any other property or assets of any
Borrower;
 
(k)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases or consignments;
provided such Liens extend solely to the assets subject to such operating leases
or consignments and are permitted herein;
 
(l)           licenses, sublicenses, leases or subleases, as licensor,
sublicensor, lessor or sublessor, with respect to any property of any Borrower
or any of its Subsidiaries, including intellectual property, entered into in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of any
Borrower or any Subsidiary;
 
(m)           any interest or title of a lessor, lessee, licensor, licensee,
sublicense or sublessor or sublessee under any lease, license, sublicense or
sublease entered into by any Borrower or any other Subsidiary in the ordinary
course of its business which are permitted hereunder and covering only the
assets so leased, licensed, sublicensed or subleased;
 
(n)           ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;
 
(o)           any zoning law reserved to or vested in any governmental office or
agency to control or regulate the use of any real property;
 
(p)           Liens described on the title policy delivered in connection with
the Mortgage which are acceptable to the Agent;
 
(q)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
 
(r)           customary rights of set off, bankers’ Lien, refund or charge back
under deposit agreements, statutory or common law of banks or other financial
institutions where any Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business;
 
(s)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(t)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Borrower or any of its Subsidiaries in the ordinary course of business in
accordance with the past practices of such Person which are permitted by the
terms set forth herein;
 
(u)           Liens granted by Borrowers and its Subsidiaries pursuant to the
Subordinated Loan Documentation as collateral security for the Subordinated Debt
and any UCC financing statements filed by or on behalf of the Subordinated
Lender (in its individual or collateral agent capacity) in connection with the
Subordinated Loan Documentation; and
 
(v)           any Lien which is being Properly Contested by the applicable
Borrower as permitted herein for a period not to exceed 60 days, so long as such
Lien is being Properly Contested.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
“Register” shall have the meaning set forth in Section 16.3(e).
 
“Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Remaining Obligations” shall mean, at any time, contingent indemnification
Obligations.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder, other than an event for which
the thirty (30) day notice period has not been waived.
 
“Required Lenders” shall mean Lenders holding at least fifty one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty one percent (51%) of the Commitment Percentages; provided, however, if
there are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Letters of Credit and
the Term Loan.
 
“Revolving Credit Note” shall mean the promissory note referred to in Section
2.1(a) hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
Alternate Base Rate with respect to Domestic Rate Loans and (b) the sum of the
Eurodollar Rate plus two and three quarters of one percent (2.75%) with respect
to Eurodollar Rate Loans.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Stock Pledge Agreement” shall mean that certain Stock Pledge Agreement executed
by Integrated in favor of the Agent with regard to the stock of iBio, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
 “Subordinated Debt” means all Indebtedness, obligations and liabilities of the
Borrowers and its Subsidiaries to the Subordinated Lender under the Subordinated
Loan Documentation.
 
“Subordinated Debt Documents” means, collectively, (a) the Subordinated
Liquidity Note, (b) the Subordinated Securities Note, (c) the Subordinated
Purchase Agreement, (d) the Subordinated Security Agreement, (e) the
Subordinated Subsidiary Guarantee, and (f) any other agreement executed by any
Borrower in favor of the Subordinated Lender (either individually or as
collateral agent) in connection with any of the foregoing Subordinated Debt
Documents, in each case with respect to each of the foregoing, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Subordinated Lender” means CD Financial.
 
“Subordinated Loan Documentation” means, collectively, (a) the Subordination
Agreement, (b) the Subordinated Debt Documents, and (c) all other documents
executed and delivered by any Borrower and Agent in connection therewith (other
than this Agreement and the Other Documents), as each of the foregoing may be
amended, amended and restated, supplemented or otherwise modified from time to
time.
 
“Subordinated Liquidity Note” means the Promissory Note, dated the date hereof,
made by the Borrower Agent and payable to the order of the Subordinated Lender
in the original principal amount of $1,714,000, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.
 
“Subordinated Securities Note” means the Amended and Restated Convertible
Secured Promissory Note, dated the date hereof, made by the Borrower Agent and
payable to the order of the Subordinated Lender in the original principal amount
of $5,350,000, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Subordinated Purchase Agreement” means the Amended and Restated Securities
Purchase Agreement, dated as of the date hereof, by and between the Borrowing
Agent and the Subordinated Lender, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Subordinated Security Agreement” means the Amended and Restated Security
Agreement, dated as of the date hereof, by and among the Borrowing Agent, MD,
AL, IHT, IHTP and Vitamin and the Subordinated Lender, as collateral agent (or
any successor collateral agent), as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Subordinated Subsidiary Guarantee” means the Amended and Restated Subsidiary
Guarantee, dated as of the date hereof, by and among MD, AL, IHT, IHTP and
Vitamin and the Subordinated Lender, as collateral agent (or any successor
collateral agent), as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“Subordination Agreement” shall mean that certain Subordination Agreement dated
the date hereof by and among the Agent, Integrated and the Subordinated Lender.
 
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrowers.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Term Loan” shall mean a term loan made by Agent pursuant to Section 2.4 hereof.
 
“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus one half of one percent (0.50%) with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus three and one
quarter of one percent (3.25%) with respect to Eurodollar Rate Loans.
 
“Term Note” shall mean the promissory note described in Section 2.4 hereof.
 
“Termination Date” shall mean June 27, 2017 or such other date as the Lenders
may agree in writing to extend the Termination Date until, without there being
any obligation on the part of the Lenders to extend the Termination Date.
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.
 
 “Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transaction Costs” shall mean the fees, costs, expenses and charges payable by
the Borrowers on or before the Closing Date in connection with the transactions
contemplated by the Other Documents and the Subordinated Loan Documentation.
 
“Transactions” shall have the meaning set forth in Section 5.5 hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances (other than
the Term Loan) plus (ii) all amounts due and owing to any Borrower’s trade
creditors which have been unpaid for more than 60 days after the due date
therefore (other than trade payables being contested or disputed by such
Borrower in good faith), plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.
 
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders.  For the avoidance of doubt, Capital Expenditures
made by a Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Vitamin” shall mean Vitamin Factory, Inc. (also known as The Vitamin Factory),
a corporation organized under the laws of the State of Delaware.
 
“Vitamin Lease” shall mean that certain Lease Agreement by and between MD, as
lessee, and Vitamin Realty Associates LLC, as lessor, dated January 10, 1997
with regard to the property located at 225 Long Avenue, Building 15, Hillside,
New Jersey  07205, as amended, restated, extended, replaced and/or modified from
time to time.
 
“Vitamin Note” shall mean that certain Promissory Note dated June 27, 2012 made
by the Borrowing Agent and MD to Vitamin Realty Associates, L.L.C. in the
original principal amount of $685,985.61 with regard to past due rent owing
under the Vitamin Lease, as amended, restated, supplemented or modified from
time to time.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3 Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein.  Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code.  To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
 
1.4 Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.  All references herein to the time of day shall mean the time in New
York, New York.  Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis.  Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”.  A
Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders.  Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he had
engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
11
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II.  
ADVANCES, PAYMENTS

 
2.1 Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (y) an amount equal to
the sum of:
 
(i) up to 85%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Receivables, plus
 
(ii) up to the lesser of (A) 65%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory (“Inventory Advance Rate” and
together with the Receivables Advance Rate, collectively, the “Advance Rates”),
(B) 85% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by the most recent Inventory appraisal reasonably satisfactory to
Agent in its sole discretion exercised in good faith) and (C) the Inventory
Sublimit in the aggregate at any one time (“Inventory Advance Rate” and together
with the Receivables Advance Rate, collectively, the “Advance Rates”), minus
 
(iii)  the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
 
(iv) such reserves as Agent may reasonably deem proper and necessary from time
to time.
 
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Section 2.1 (a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount”.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit
2.1(a).  Notwithstanding anything to the contrary herein, for purposes of
determining Section 2.1(a)(y)(i), the maximum amount that can be included in
such determination with respect to Eligible Receivables arising from Foreign
Subsidiaries of Herbalife shall not exceed the Herbalife Foreign Subsidiary
Sublimit at any time.
 
(b) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances (other than the Term Loan) requested by
Borrowing Agent.  The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).
 
2.2 Procedure for Revolving Advances Borrowing.
 
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Agent or Lenders, and such request shall be irrevocable.
 
(b)  Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 1:00 p.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $100,000 and integral multiples of $50,000 in excess thereof, and
(iii) the duration of the first Interest Period therefor.  Interest Periods for
Eurodollar Rate Loans shall be for one, two or three months; provided, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day.  No Eurodollar Rate Loan shall be made available to any Borrower
during the continuance of a Default or an Event of Default.  After giving effect
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five (5) Eurodollar Rate Loans, in the aggregate.
 
(c)  Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 1:00 p.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.
 
(d)  Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
 
(e)  At its option and upon written notice given prior to 1:00 p.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
any Borrower may, without premium or penalty unless otherwise set forth herein,
prepay the Eurodollar Rate Loans in whole at any time or in part from time to
time with accrued interest on the principal being prepaid to the date of such
repayment.  Such Borrower shall specify the date of prepayment of Advances which
are Eurodollar Rate Loans and the amount of such prepayment.  In the event that
any prepayment of a Eurodollar Rate Loan is required or permitted on a date
other than the last Business Day of the then current Interest Period with
respect thereto, such Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.  At their option and upon written notice
given prior to 1:00 p.m. (New York time) at least one (1) Business Days’ prior
to the date of such prepayment, the Borrowers may, without premium or penalty
unless otherwise set forth herein, prepay the Domestic Rate Loans in whole at
any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment, subject to amounts that may be
owing under Section 13.1.
 
(f)  Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
12
 
 
 

--------------------------------------------------------------------------------

 
 
(g)  Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another
type.  If any such payment or conversion of any Eurodollar Rate Loan is made on
a day that is not the last day of the Interest Period applicable to such
Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Lenders to Borrowing Agent shall be conclusive absent manifest
error.
 
2.3 Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
2.4 Term Loan.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrowers in the sum
equal to such Lender’s Commitment Percentage of the Maximum Term Loan Amount on
the Closing Date.  The Term Loan shall be advanced on the Closing Date and shall
be, with respect to principal, payable as follows, subject to acceleration upon
the occurrence of an Event of Default under this Agreement or termination of
this Agreement: sixty (60) consecutive monthly principal installments, the first
fifty nine (59) of which shall be in the amount of $44,369.05 commencing on the
first Business Day of August, 2012, and continuing on the first Business Day of
each month thereafter, with a final payment of any unpaid balance of principal
and interest payable on the first Business Day of July, 2017, all as more
particularly described in this Agreement, and subject to mandatory prepayment
and acceleration upon the occurrence of an Event of Default under this
Agreement, on the Termination Date and/or earlier termination of the Loan
Agreement pursuant to the terms thereof.  The Term Loan shall be evidenced by
one or more secured promissory notes (collectively, the “Term Note”) in
substantially the form attached hereto as Exhibit 2.4.  The Term Loan may
consist of Domestic Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request.  In the event that Borrowers desire to
obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate Loan to a
Eurodollar Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and (d) and the provisions of Sections
2.2(b) through (g) shall apply.
 
2.5 Maximum Advances.  The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount less, in each case, the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit.
 
2.6 Repayment of Loans.
 
(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.  The Term Loan shall
be due and payable as provided in Section 2.4 hereof and in the Term Note,
subject to mandatory prepayments as herein provided and earlier prepayment as
herein provided.
 
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent on account of the Obligations one (1) Business Day
after (i) the Business Day Agent receives such payments via wire transfer or
electronic depository check or (ii) in the case of payments received by Agent in
any other form, the Business Day such payment constitutes good funds in Agent’s
account.  Agent is not, however, required to credit Borrowers’ Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent.  Agent shall have the right to effectuate
payment on any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.
 
(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim,
subject to Section 3.11 herein.
 
2.7 Repayment of Excess Revolving Advances.  The aggregate balance of Revolving
Advances outstanding at any time in excess of the maximum amount of Revolving
Advances permitted hereunder shall be immediately due and payable without the
necessity of any demand, at the Payment Office, whether or not a Default or
Event of Default has occurred.
 
2.8 Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowing Agent’s specific exceptions thereto within
thirty (30) days after such statement is received by Borrowing Agent.  The
records of Agent with respect to the loan account shall be conclusive evidence
absent manifest error of the amounts of Advances and other charges thereto and
of payments applicable thereto.
 
2.9 Letters of Credit.  Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of any Borrower; provided, however, that Agent will
not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount.  The Maximum Undrawn Amount of outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit.  All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the applicable Contract Rate for Domestic Rate Loans;
Letters of Credit that have not been drawn upon shall not bear interest.
 
2.10 Issuance of Letters of Credit.
 
(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 10:00 a.m. (New York time), at least five (5)  Business Days’ (or such
shorter period of time as Agent may agree in its sole discretion) prior to the
proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the reasonable satisfaction of
Agent; and, such other certificates, documents and other papers and information
as Agent may reasonably request.  Borrowing Agent, on behalf of Borrowers, also
has the right to give instructions and make agreements with respect to any
application, any applicable letter of credit and security agreement, any
applicable letter of credit reimbursement agreement and/or any other applicable
agreement, any letter of credit and the disposition of documents, disposition of
any unutilized funds, and to agree with Agent upon any amendment, extension or
renewal of any Letter of Credit.
 
13
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as  most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”), and any subsequent revision thereof
at the time a standby Letter of Credit is issued, as determined by Agent, and
each trade Letter of Credit shall be subject to the UCP.
 
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.
 
2.11 Requirements For Issuance of Letters of Credit.
 
(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor or any acceptance therefor.
 
(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower’s name upon any
warehouse or other receipts, letter of credit applications and acceptances, (ii)
to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department (“Customs”) in the name
of such Borrower or Agent or Agent’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in the name
of Agent’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof.  Neither
Agent nor its attorneys will be liable for any acts or omissions nor for any
error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s willful misconduct.  This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
 
2.12 Disbursements, Reimbursement.
 
(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.
 
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York
time on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent.  In the event Borrowers fail to reimburse Agent for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, New York time, on the
Drawing Date, Agent will promptly notify each Lender thereof, and Borrowers
shall be deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan be made by the Lenders to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the lesser of Maximum Revolving Advance Amount or the Formula Amount and subject
to Section 8.2 hereof.  Any notice given by Agent pursuant to this Section
2.12(b) may be oral if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount.  If any
Lender so notified fails to make available to Agent the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m., New York time
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three days following the Drawing Date and (ii) at a rate per
annum equal to the rate applicable to Revolving Advances maintained as a
Domestic Rate Loans on and after the fourth day following the Drawing
Date.  Agent will promptly give notice of the occurrence of the Drawing Date,
but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.12(c) (i) and (ii) above until and commencing from the date of receipt of
notice from Agent of a drawing.
 
(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
 
(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events:  (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.
 
2.13 Repayment of Participation Advances.
 
(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.
 
(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to Section
2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.14 Documentation.  Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s reasonable interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.15 Determination to Honor Drawing Request.  In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.
 
14
 
 
 

--------------------------------------------------------------------------------

 
 
2.16 Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;
 
(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.12;
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;
 
(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
 
(ix) any Material Adverse Effect on any Borrower or any Guarantor;
 
(x) any breach of this Agreement or any Other Document by any party thereto;
 
(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;
 
(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;
 
(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.17 Indemnity.  In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, pay and save harmless Agent
and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of outside counsel and allocated costs of
internal counsel) which the Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (a) the gross negligence or willful
misconduct of the Agent as determined by a final and non-appealable judgment of
a court of competent jurisdiction or (b) the wrongful dishonor by the Agent or
any of Agent’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called “Governmental Acts”).
 
2.18 Liability for Acts and Omissions.  As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
15
 
 
 

--------------------------------------------------------------------------------

 
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence and without willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Borrower or any Lender.
 
2.19 Additional Payments.  Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
 
2.20 Manner of Borrowing and Payment.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.  The Term Loan shall be advanced
according to the applicable Commitment Percentages of Lenders.
 
(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Term Note, shall be made from or to, or
applied to that portion of the Term Loan evidenced by the Term Note pro rata
according to the Commitment Percentages of Lenders.  Except as expressly
provided herein, all payments (including prepayments) to be made by any Borrower
on account of principal, interest and fees shall be made without set off or
counterclaim and shall be made to Agent on behalf of the Lenders to the Payment
Office, in each case on or prior to 1:00 P.M., New York time, in Dollars and in
immediately available funds.
 
(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by any Borrower on account of Revolving Advances shall be applied first
to those Revolving Advances advanced by Agent.  On or before 1:00 P.M., New York
time, on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders shall make certain payments as
follows: (I) if the aggregate amount of new Revolving Advances made by Agent
during the preceding Week (if any) exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
Lender shall provide Agent with funds in an amount equal to its applicable
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the aggregate amount of
new Revolving Advances made during such Week, then Agent shall provide each
Lender with funds in an amount equal to its applicable Commitment Percentage of
the difference between (y) such repayments and (z) such Revolving Advances.
 
(ii)           Each Lender shall be entitled to earn interest at the applicable
Contract Rate on outstanding Advances which it has funded.
 
(iii)           Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date.  Such certificate of
Agent shall be conclusive in the absence of manifest error.
 
(d) If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent.  A certificate
of Agent submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error.  If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.
 
2.21 Mandatory Prepayments.
 
(a) Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers shall repay the Advances in an amount equal to the net proceeds of
such sale (i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent.  The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.  Such repayments shall be applied (y) first, to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof, and (z) second, to the remaining Revolving Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.
 
(b) The Borrowers shall prepay the outstanding amount of the Advances in an
amount equal to fifty percent (50%) of Excess Cash Flow for each fiscal year
commencing with the fiscal year ending June 30, 2013, payable upon delivery of
the financial statements to Agent referred to in and required by Section 9.7 for
such fiscal year but in any event not later than one hundred twenty (120) days
after the end of each such fiscal year, which amount shall be applied ratably to
the outstanding principal installments of the Term Loan in the inverse order of
the maturities thereof until the aggregate amount of payments made with regard
to the Term Loan pursuant to Sections 2.4 and 2.21 herein equals $1,000,000.  In
the event that the financial statement is not so delivered, then a calculation
based upon estimated amounts shall be made by Agent upon which calculation
Borrowers shall make the prepayment required by this Section 2.21(b), subject to
adjustment when the financial statement is delivered to Agent as required
hereby.  The calculation made by Agent shall not be deemed a waiver of any
rights Agent or Lenders may have as a result of the failure by Borrowers to
deliver such financial statement.
 
(c) Any prepayments of the Term Loan pursuant to this Section 2.21 shall not
require any payments or premiums under Section 13.1 unless all Obligations are
prepaid in full at such time at which point Section 13.1 shall be applicable to
such prepayment of the Term Loan.
 
2.22 Use of Proceeds.
 
(a) Borrowers shall apply the proceeds of Advances to (i) repay all the Imperium
Debt, (ii) pay fees and expenses relating to this transaction, and (iii) provide
for its working capital needs and reimburse drawings under Letters of Credit.
 
(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.
 
16
 
 
 

--------------------------------------------------------------------------------

 
 
2.23 Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies Agent and Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this Section
2.23 while such Lender Default remains in effect.
 
(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default.  Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
 
ARTICLE III.  
INTEREST AND FEES

 
3.1 Interest.  Interest on Loans shall be payable in arrears on the first day of
each month with respect to Domestic Rate Loans and, with respect to Eurodollar
Rate Loans, at the end of each Interest Period or, for Eurodollar Rate Loans
with an Interest Period in excess of three months, at the earlier of (a) each
three months from the commencement of such Eurodollar Rate Loan or (b) the end
of the Interest Period.  Interest charges shall be computed on the actual
principal amount of Loans outstanding during the month at a rate per annum equal
to (i) with respect to Revolving Advances, the applicable Revolving Interest
Rate and (ii) with respect to the Term Loan, the applicable Term Loan Rate (as
applicable, the “Contract Rate”).  Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Contract Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in
effect.  The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders, the Obligations shall
bear interest at the applicable Contract Rate plus two percent (2%) per annum
(the “Default Rate”).
 
3.2 Letter of Credit Fees.
 
(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by two
and three quarters of one percent (2.75%) per annum, such fees to be calculated
on the basis of a 360-day year for the actual number of days elapsed and to be
payable quarterly in arrears on the first Business Day of each calendar quarter
and on the last day of the Term, and (y) to the Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum of the face amount of each Letter of
Credit issued which is a one-time payment payable upon the issuance of such
Letter of Credit, together with any and all administrative, issuance, amendment,
payment and negotiation charges with respect to Letters of Credit and all fees
and expenses as agreed upon by the Issuer and the Borrowing Agent in connection
with any Letter of Credit, including in connection with the opening, amendment
or renewal of any such Letter of Credit and any acceptances created thereunder
and shall reimburse Agent for any and all fees and expenses, if any, paid by
Agent to the Issuer (all of the foregoing fees, the “Letter of Credit
Fees”).  All such charges shall be deemed earned in full on the date when the
same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason.  Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction.  All Letter of Credit Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.  Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders, the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2%) per annum.
 
At any time following the occurrence and during the continuance of a Default
and/or an Event of Default, on demand, Borrowers will cause cash to be deposited
and maintained in an account with Agent, as cash collateral, in an amount equal
to one hundred and five percent (105%) of the Maximum Undrawn Amount of all
outstanding Letters of Credit, and each Borrower hereby irrevocably authorizes
Agent, in its discretion, on such Borrower’s behalf and in such Borrower’s name,
to open such an account and to make and maintain deposits therein, or in an
account opened by such Borrower, in the amounts required to be made by such
Borrower, out of the proceeds of Receivables or other Collateral or out of any
other funds of such Borrower coming into any Lender’s possession at any
time.  Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and such Borrower mutually agree
and the net return on such investments shall be credited to such account and
constitute additional cash collateral.  No Borrower may withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all Obligations, (y) expiration of all
Letters of Credit and (z) termination of this Agreement.
 
3.3 Closing Fee and Facility Fee.
 
(a)  Closing Fee.  Upon the execution of this Agreement, Borrowers shall pay to
Agent for the ratable benefit of Lenders a closing fee of $87,952.50 less that
portion of the deposit fee of $30,000 and that portion of the commitment fee of
$50,000 heretofore paid by Borrowers to Agent remaining after application of
such fee to out of pocket expenses incurred by Lenders.
 
(b)  Facility Fee.  If, for any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter (the
“Average Daily Unpaid Balance”) does not equal the Maximum Revolving Advance
Amount, then Borrowers shall pay to Agent for the ratable benefit of Lenders a
fee at a rate equal to three eighths of one percent (0.375%) per annum on the
amount by which the Maximum Revolving Advance Amount exceeds such Average Daily
Unpaid Balance.  Such fee shall be payable to Agent in arrears on the first day
of each calendar quarter with respect to the previous calendar quarter.
 
3.4 Collateral Evaluation Fee and Collateral Monitoring Fee.
 
(a) Collateral Evaluation Fee.  Borrowers shall pay Agent a collateral
evaluation fee equal to $1,250 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term.  The collateral evaluation fee shall be deemed earned in full
on the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.
 
(b)  Collateral Monitoring Fee.  Borrowers shall pay to Agent on the first day
of each month following any month in which Agent performs any collateral
monitoring - namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent and which monitoring
is undertaken by Agent or for Agent’s benefit - a collateral monitoring fee in
an amount equal to $850 per day for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis.
 
17
 
 
 

--------------------------------------------------------------------------------

 
 
3.5 Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate for Domestic Rate Loans during such extension.
 
3.6 Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.
 
3.7 Increased Costs.  In the event that any Applicable Law, or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority after the Closing Date, shall:
 
(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the United States of
America, or by jurisdiction in which it maintains its principal office or in
which its applicable lending office is located, or by the jurisdiction under the
laws of which Agent or Lender is organized);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
 
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender, as the case may
be, for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender, as the case may be,
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.
 
3.8 Basis For Determining Interest Rate Inadequate or Unfair.
 
  In the event that Agent or any Lender shall have determined that after the
Closing Date:
 
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any applicable Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 1:00 p.m. (New York City time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans.  Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
3.9 Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that, on or
after the Closing Date, any Applicable Law or guideline regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.9, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency after the Closing Date,
has or would have the effect of reducing the rate of return on Agent or any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and each Lender’s
policies with respect to capital adequacy) by an amount deemed by Agent or any
Lender to be material, then, from time to time, Borrowers shall pay upon demand
to Agent or such Lender such additional amount or amounts as will compensate
Agent or such Lender for such reduction.  In determining such amount or amounts,
Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender, as the case may be,
with respect to Section 3.9(a) hereof when delivered to Borrowing Agent shall be
conclusive absent manifest error.
 
3.10 Gross Up for Taxes.  If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.
 
3.11 Withholding Tax Exemption.
 
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
18
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the applicable withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.
 
ARTICLE IV.  
COLLATERAL:  GENERAL TERMS

 
4.1 Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located, as well as a security interest in the Mortgaged Premises as
evidenced by the Mortgage and all other related collateral documents.  Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest in the Collateral and
shall cause its financial statements to reflect such security interest.  Each
Borrower shall promptly provide Agent with written notice of all commercial tort
claims in excess of $100,000.00, such notice to contain the case title together
with the applicable court and a brief description of the claim(s).  Upon
delivery of each such notice, such Borrower shall be deemed to hereby grant to
Agent a security interest and lien in and to such commercial tort claims and all
proceeds thereof.
 
4.2 Perfection of Security Interest.  Each Borrower shall take all action that
may be necessary or desirable in Agent’s reasonable discretion, or that Agent
may reasonably request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, if reasonably
requested by Agent (i) promptly discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may
reasonably specify, and stamping or marking, in such manner as Agent may
reasonably specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements reasonably satisfactory to Agent, and (v) executing and delivering
financing statements, control agreements, instruments of pledge, mortgages,
notices and assignments, in each case in form and substance reasonably
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law in the Collateral.  By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance reasonably satisfactory to
Agent (which statements may have a description of collateral which is broader
than that set forth herein).  All charges, expenses and fees Agent may incur in
doing any of the foregoing, and any local taxes relating thereto, shall be
charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and
added to the Obligations, or, at Agent’s option, shall be paid to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.
 
4.3 Disposition of Collateral.  Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business and (b) the disposition or transfer of Equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $250,000 and/or not more than $100,000 for any
individual disposition, which amounts the Borrowers are not required to remit to
the Agent to be applied pursuant to Section 2.21 herein so long as such proceeds
of any such disposition are used to acquire replacement Equipment which is
subject to Agent’s first priority security interest within ninety (90) days
after such disposition.
 
4.4 Preservation of Collateral.  Following the occurrence of a Default or Event
of Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of such security guards or the placing of other security protection measures as
Agent may deem appropriate; (b) may employ and maintain at any of any Borrower’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any
Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Borrower’s owned or leased
property.  Each Borrower shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct.  All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.
 
4.5 Ownership of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects; (iii)
all signatures and endorsements of each Borrower that appear on such documents
and agreements shall be genuine and each Borrower shall have full capacity to
execute same; and (iv) each Borrower’s Equipment and Inventory shall be located
as set forth on Schedule 4.5 and shall not be removed from such location(s)
without the prior written consent of Agent except with respect to the sale or
consignment of Inventory in the Ordinary Course of Business and of Equipment to
the extent permitted in Section 4.3 hereof.
 
(b)  (i) There is no location at which any Borrower has any Inventory (except
for Inventory in transit or on consignment) other than those locations listed on
Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as
of the Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Borrower is stored;  none of the receipts received by any
Borrower from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns;  (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of (A) each place of business of each
Borrower and (B) the chief executive office of each Borrower; and (iv) Schedule
4.5 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all Real Property owned or leased by
each Borrower, together with the names and addresses of any landlords.
 
4.6 Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations (other than Remaining Obligations)
and (b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect.  During such period no Borrower shall,
without Agent’s prior written consent, pledge, sell (except Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral, except as may be otherwise permitted herein.  Each
Borrower shall defend Agent’s interests in the Collateral against any and all
Persons whatsoever.  At any time after the occurrence and during the continuance
of any Default and/or Event of Default, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including:  labels, stationery, documents, instruments
and advertising materials.  If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, at any time after the
occurrence and during the continuance of any Default and/or Event of Default,
Agent and Lenders shall be entitled to all of the rights and remedies set forth
herein and further provided by the Uniform Commercial Code or other Applicable
Law.  At any time after the occurrence and during the continuance of any Default
or Event of Default, each Borrower shall, and Agent may, at its option, instruct
all suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.
 
19
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.7 Books and Records.  Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
 
4.8 Financial Disclosure.  Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.
 
4.9 Compliance with Laws.  Each Borrower shall comply in all material respects
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  Each Borrower may,
however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s Lien on
or security interest in the Collateral.  The assets of Borrowers at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets of Borrowers so that
such insurance shall remain in full force and effect.
 
4.10 Inspection of Premises.  At all reasonable times, during normal business
hours and upon twenty four (24) hours prior notice (provide no such notice is
required if a Default and/or Event of Default has occurred and is continuing),
Agent and each Lender shall have full access to and the right to audit, check,
inspect and make abstracts and copies from each Borrower’s books, records,
audits, correspondence and all other papers relating to the Collateral and the
operation of each Borrower’s business during normal business hours.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.  The Agent shall perform
field examinations with regard to the Collateral once each fiscal quarter at the
sole cost and expense of the Borrowers, provided, however, upon the occurrence
and continuance of a Default and/or Event of Default, the Agent shall be
permitted to perform field examinations at any time at the sole cost and expense
of the Borrowers.  The Agent shall perform in its sole discretion appraisals
with regard to all Collateral including, but not limited to, all Equipment and
the Mortgaged Premises, provided, however, the Borrowers shall pay solely for
one appraisal per fiscal year so long as no Default and/or Event of Default has
occurred and is continuing.
 
4.11 Insurance.  The assets and properties of each Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of such
Borrower so that such insurance shall remain in full force and effect.  Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral.  At each Borrower’s own cost and expense in amounts
and with carriers reasonably acceptable to Agent, each Borrower shall (a) keep
all its insurable properties and properties in which such Borrower has an
interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and
maintain business interruption insurance, and for such amounts, in each case as
is customary maintained by companies engaged in businesses similar to such
Borrower’s operating in the same or similar locations including business
interruption insurance; (b) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Borrower insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Borrower either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets, as is customarily maintained by companies engaged in businesses similar
to Borrowers operating in the same or similar locations including business
interruption insurance; (c) maintain public and product liability insurance
against claims for personal injury, death or property damage suffered by others,
as is customarily maintained by companies engaged in businesses similar to
Borrowers operating in the same or similar locations including business
interruption insurance; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Borrower is engaged in business, as is customarily maintained by
companies engaged in businesses similar to Borrowers operating in the same or
similar locations including business interruption insurance; (e) furnish Agent
with (i) copies of all policies and evidence of the maintenance of such policies
by the renewal thereof at least thirty (30) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance reasonably
satisfactory to Agent, naming Agent as a additional insured, mortgagee and
lender loss payee as its interests may appear with respect to all insurance
coverage referred to in clauses (a) and (c) above, and providing (A) that all
proceeds thereunder shall be payable to Agent, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days’ prior written
notice is given to Agent.  In the event of any loss thereunder, the carriers
named therein hereby are directed by Agent and the applicable Borrower to make
payment for such loss to Agent and not to such Borrower and Agent jointly.  If
any insurance losses are paid by check, draft or other instrument payable to any
Borrower and Agent jointly, Agent may endorse such Borrower’s name thereon and
do such other things as Agent may deem advisable to reduce the same to
cash.  Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in clauses (a) and (b) above.  All loss
recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine.  Any
surplus shall be paid by Agent to Borrowers or applied as may be otherwise
required by law.  Any deficiency thereon shall be paid by Borrowers to Agent, on
demand.  Anything hereinabove to the contrary notwithstanding, and subject to
the fulfillment of the conditions set forth below, Agent shall remit to
Borrowing Agent insurance proceeds received by Agent during any calendar year
under insurance policies procured and maintained by Borrowers which insure
Borrowers’ insurable properties to the extent such insurance proceeds do not
exceed $250,000 in the aggregate during such calendar year or $100,000 per
occurrence.  In the event the amount of insurance proceeds received by Agent for
any occurrence exceeds $100,000, then Agent shall not be obligated to remit the
insurance proceeds to Borrowing Agent unless Borrowing Agent shall provide Agent
with evidence reasonably satisfactory to Agent that the insurance proceeds will
be used by Borrowers to repair, replace or restore the insured property which
was the subject of the insurable loss.  In the event Borrowing Agent has
previously received (or, after giving effect to any remittance by Agent to
Borrowing Agent would receive) insurance proceeds which equal or exceed $250,000
in the aggregate during the calendar year in question, then Agent may, in its
sole discretion, either remit the insurance proceeds to Borrowing Agent upon
Borrowing Agent providing Agent with evidence reasonably satisfactory to Agent
that the insurance proceeds will be used by Borrowers to repair, replace or
restore the insured property which was the subject of the insurable loss, or
apply the proceeds to the Obligations, as aforesaid.  The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) no Event of
Default or Default shall then have occurred, and (y) Borrowers shall use such
insurance proceeds to repair, replace or restore the insurable property which
was the subject of the insurable loss and for no other purpose.
 
4.12 Failure to Pay Insurance.  If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
 
4.13 Payment of Taxes.  Each Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes, except for those taxes, assessments or Charges that the
applicable Borrower has Properly Contested.  Unless the same are being Properly
Contested by the Borrower(s), if any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Borrower and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any such taxes, assessments or Charges to the
extent that any applicable Borrower has Properly Contested those taxes,
assessments or Charges.  The amount of any payment by Agent under this Section
4.13 shall be charged to Borrowers’ Account as a Revolving Advance maintained as
a Domestic Rate Loan and added to the Obligations and, until Borrowers shall
furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.
 
4.14 Payment of Leasehold Obligations.  Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
 
4.15 Receivables.
 
(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created.  Same shall be due and
owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.
 
20
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Solvency of Customers.  Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of any Borrower who are not solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.
 
(c) Location of Borrowers.  Each Borrower’s chief executive office is located at
225 Long Avenue, Building 15, P.O. Box 278, Hillside, New Jersey  07205.  Until
written notice is given to Agent by Borrowing Agent of any other office at which
any Borrower keeps its records pertaining to Receivables, all such records shall
be kept at such executive office.
 
(d) Collection of Receivables.  Until any Borrower’s authority to do so is
terminated by Agent by notice to Borrowing Agent (which notice Agent may give at
any time following the occurrence of an Event of Default or a Default or when
Agent in its sole discretion deems it to be in Lenders’ best interest to do so),
each Borrower will, at such Borrower’s sole cost and expense, but on Agent’s
behalf and for Agent’s account, collect as Agent’s property and in trust for
Agent all amounts received on Receivables, and shall not commingle such
collections with any Borrower’s funds or use the same except to pay
Obligations.  Each Borrower shall deposit in the Blocked Account or, upon
request by Agent, deliver to Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.
 
(e) Notification of Assignment of Receivables.  At any time following the
occurrence of an Event of Default or a Default, Agent shall have the right to
send notice of the assignment of, and Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral.  Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual reasonable collection expenses, including, but not limited
to, stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.
 
(f) Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the right, at
any time that a Default and/or Event of Default has occurred and is continuing,
to receive, endorse, assign and/or deliver in the name of Agent or any Borrower
any and all checks, drafts and other instruments for the payment of money
relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to, at any time that a Default and/or Event of Default
has occurred and is continuing, endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to, at any time that a Default and/or Event of Default has
occurred and is continuing, sign such Borrower’s name on any invoice or bill of
lading relating to any of the Receivables, drafts against Customers, assignments
and verifications of Receivables; (iii) to send verifications of Receivables to
any Customer; (iv) to sign such Borrower’s name on all financing statements or
any other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) to, at any time that a Default and/or Event of Default has occurred
and is continuing, demand payment of the Receivables; (vi) to, at any time that
a Default and/or Event of Default has occurred and is continuing, enforce
payment of the Receivables by legal proceedings or otherwise; (vii) to, at any
time that a Default and/or Event of Default has occurred and is continuing,
exercise all of such Borrower’s rights and remedies with respect to the
collection of the Receivables and any other Collateral; (viii) to, at any time
that a Default and/or Event of Default has occurred and is continuing, settle,
adjust, compromise, extend or renew the Receivables; (ix) to, at any time that a
Default and/or Event of Default has occurred and is continuing, settle, adjust
or compromise any legal proceedings brought to collect Receivables; (x) to, at
any time that a Default and/or Event of Default has occurred and is continuing,
prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy or
similar document against any Customer; (xi) to, at any time that a Default
and/or Event of Default has occurred and is continuing, prepare, file and sign
such Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with the Receivables; and (xii) to do all
other acts and things necessary to carry out this Agreement.  All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.
 
(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.  Following the occurrence and during the continuance of an
Event of Default or Default, Agent may, without notice or consent from any
Borrower, sue upon or otherwise collect, extend the time of payment of,
compromise or settle for cash, credit or upon any terms any of the Receivables
or any other securities, instruments or insurance applicable thereto and/or
release any obligor thereof.  Agent is authorized and empowered to accept
following the occurrence and during the continuance of an Event of Default or
Default the return of the goods represented by any of the Receivables, without
notice to or consent by any Borrower, all without discharging or in any way
affecting any Borrower’s liability hereunder.
 
(h) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to appropriate account(s) of Agent.  All funds
deposited in such Blocked Accounts shall immediately become the property of
Agent and Borrowing Agent shall obtain the agreement by such Blocked Account
Bank to waive any offset rights against the funds so deposited.  Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder.  All deposit accounts
and investment accounts of each Borrower and its Subsidiaries as of the Closing
Date are set forth on Schedule 4.15(h); and no Borrower or any Subsidiary shall
open and maintain any new deposit accounts and investment accounts without
providing prior written notice to the Agent along with a revised Schedule
4.15(h).  The Agent hereby agrees that it shall not institute or otherwise
require a control agreement and/or blocked account agreement with regard to any
employee payroll account maintained by any Borrower unless a Default and/or
Event of Default has occurred and is continuing.  The Borrowers shall terminate
the accounts listed on Schedule 4.15(h) and specified as “Accounts to be
Terminated” within thirty (30) days of the Closing Date unless otherwise agreed
to in writing by this Agent based on its reasonable discretion.
 
(i) Adjustments.  No Borrower will, without Agent’s consent (which consent shall
not be unreasonably withheld), compromise or adjust any material amount of the
Receivables (or extend the time for payment thereof) or accept any material
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as customary in the ordinary course of business of such Borrower.
 
4.16 Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17 Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation of any applicable law,
statute, ordinance, code, rule or regulation.  Each Borrower shall have the
right to sell Equipment to the extent set forth in Section 4.3 hereof.
 
4.18 Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof.  Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
 
4.19 Environmental Matters.
 
(a) Borrowers shall ensure that its owned Real Property and all its operations
and businesses conducted on such Real Property remains in compliance in all
material respects with all applicable Environmental Laws and they shall not
place or permit to be placed any Hazardous Substances on such Real Property
except as permitted by Applicable Law or appropriate governmental authorities or
except for such non-compliance which would not have a Material Adverse Effect.
 
(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.
 
(c) Borrowers shall (i) employ in connection with the Borrowers’ use of its
owned Real Property appropriate technology necessary to maintain compliance with
any applicable Environmental Laws and (ii) dispose of any and all Hazardous
Waste generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental
Laws.  Borrowers shall use their best efforts to obtain certificates of
disposal, such as hazardous waste manifest receipts, from all treatment,
transport, storage or disposal facilities or operators employed by Borrowers in
connection with the transport or disposal of any Hazardous Waste generated at
its owned Real Property or generated by it on any Real Property.
 
21
 
 
 

--------------------------------------------------------------------------------

 
 
(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at its
owned Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at its owned Real Property, demand letter
or complaint, order, citation, or other written notice with regard to any
Hazardous Discharge or violation of Environmental Laws affecting its owned Real
Property or any Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any state
agency responsible in whole or in part for environmental matters in the state in
which its owned Real Property is located or the United States Environmental
Protection Agency (any such person or entity hereinafter the “Authority”), then
Borrowing Agent shall, within ten (10) Business Days, give written notice of
same to Agent detailing facts and circumstances of which any Borrower is aware
giving rise to the Hazardous Discharge or Environmental Complaint.  Such
information is to be provided to allow Agent to protect its security interest in
and Lien on its owned Real Property and the Collateral and is not intended to
create nor shall it create any obligation upon Agent or any Lender with respect
thereto.
 
(e) To the extent that any Borrower shall have received the same, Borrowing
Agent shall promptly forward to Agent copies of any request for information,
notification of potential liability, demand letter relating to potential
responsibility with respect to the investigation or cleanup of Hazardous
Substances at any other site owned, operated or used by any Borrower to dispose
of Hazardous Substances and shall continue to forward copies of correspondence
between any Borrower and the Authority regarding such claims to Agent until the
claim is settled.  Borrowing Agent shall promptly forward to Agent copies of all
documents and reports concerning a Hazardous Discharge at its owned Real
Property that any Borrower is required to file under any applicable
Environmental Laws.  Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on its owned Real Property and the
Collateral.
 
(f) Borrowers shall respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or its owned Real Property to any
Lien (other than Permitted Encumbrances).  If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the requirements of any Environmental Laws,
Agent on behalf of Lenders may, but without the obligation to do so, for the
sole purpose of protecting Agent’s interest in the Collateral:  (A) give such
notices or (B) enter onto its owned Real Property (or authorize third parties to
enter onto its owned Real Property) and take such actions as Agent (or such
third parties as directed by Agent) deem reasonably necessary or advisable, to
clean up, remove, mitigate or otherwise deal with any such Hazardous Discharge
or Environmental Complaint.  All reasonable costs and expenses incurred by Agent
and Lenders (or such third parties) in the exercise of any such rights,
including any sums paid in connection with any judicial or administrative
investigation or proceedings, fines and penalties, together with interest
thereon from the date expended at the Default Rate for Domestic Rate Loans
constituting Revolving Advances shall be paid upon demand by Borrowers, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Borrower.
 
(g) Promptly upon the written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of such Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of such
Hazardous Substances found on, under, at or within its owned Real Property.  Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
 
(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting its owned Real Property, whether or not the
same originates or emerges from its owned Real Property or any contiguous real
estate, including any loss of value of its owned Real Property as a result of
the foregoing except to the extent such loss, liability, damage and expense is
attributable to any Hazardous Discharge resulting from actions on the part of
Agent or any Lender.  Borrowers’ obligations under this Section 4.19 shall arise
upon the discovery of the presence of any Hazardous Substances at its owned Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned premises.
 
4.20 Uniform Commercial Code Financing Statements.  Except as respects the
Uniform Commercial Code financing statements filed by Agent and the Uniform
Commercial Code financing statements described on Schedule 1.2, no Uniform
Commercial Code financing statement or any other Lien documentation covering any
of the Collateral or any proceeds thereof is on file in any public office.
 
4.21 Termination of Guaranty.  The Agent on behalf of the Lenders hereby agrees
that each Guaranty executed by EGK and CD dated the date hereof, respectively,
shall terminate upon (i) the repayment or prepayment of the principal amount of
the Term Loan in an amount of not less than $1,000,000, (ii) receipt and
satisfactory review by the Agent of the Borrowers’ annual financial statements
deliverable pursuant to Section 9.7 herein for the fiscal year ending June 30,
2013 which shall reflect, among other things, a calculation of EBITDA of the
Borrowers of not less than $1,500,000 for such fiscal period, and (iii) receipt
by the Agent of evidence that no Default and/or Event of Default shall have
occurred and be continuing at such time.  Upon such termination, each Limited
Guarantor shall be automatically released from all obligations under the
respective Guaranty without any additional consent from or action by any Lender
or Agent.
 
4.22 Repayment of Equity Infusion Amount.  The Borrowing Agent is hereby
permitted to repay to the Guarantors the Equity Infusion Amount upon (i) the
repayment or prepayment of the principal amount of the Term Loan in an amount of
not less than $1,000,000, (ii) receipt and satisfactory review by the Agent of
the Borrowers’ annual financial statements deliverable pursuant to Section 9.7
herein for the fiscal year ending June 30, 2013 which shall reflect, among other
things, a calculation of EBITDA of the Borrowers of not less than $1,500,000 for
such fiscal period, (iii) receipt by the Agent of evidence that no Default
and/or Event of Default shall have occurred and be continuing at such time, (iv)
receipt by the Agent of evidence that the Borrowers have an Undrawn Availability
of not less than $1,750,000 prior to and immediately after giving effect to any
such repayment of the Equity Infusion Amount, and (v) receipt by the Agent of
evidence that the aggregate amount of any such repayment of the Equity Infusion
Amount, in full or in part, does not exceed an amount equal to fifty percent
(50%) of Excess Cash Flow of the Borrowers for such fiscal year.
 
ARTICLE V.  
REPRESENTATIONS AND WARRANTIES

 
Each Borrower represents and warrants as follows:
 
5.1 Authority.  Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder.  This
Agreement, the Subordination Agreement and the Other Documents have been duly
executed and delivered by each Borrower that is a party thereto, and this
Agreement, the Subordination Agreement and the Other Documents to which it is a
party constitute the legal, valid and binding obligation of such Borrower
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.  The execution, delivery and performance of this Agreement and of the
Other Documents to which such Borrower is a party (i) are within such Borrower’s
corporate/limited liability company powers, (ii) have been duly authorized by
all necessary corporate/company action, (iii) are not in contravention of law
applicable to the Borrowers, except to the extent that such contravention could
not reasonably be expected to  have a Material Adverse Effect, (iv) are not in
contravention of the terms of such Borrower’s by-laws, certificate of
incorporation/operating agreement, certificate of formation or other applicable
documents relating to such Borrower’s formation or to the conduct of such
Borrower’s business (except to the extent that such contravention could not
reasonably be expected to have a Material Adverse Effect), (v) are not in
contravention of the terms of or of any material agreement or undertaking to
which such Borrower is a party or by which such Borrower is bound including the
Subordinated Loan Documentation, except to the extent that such contravention
could not reasonably be expected to have a Material Adverse Effect, (b) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, except to the extent that such conflict or violation
could not reasonably be expected to have a Material Adverse Effect, (c) will not
require the Consent of any Governmental Body or any other Person, except those
Consents which will have been duly obtained, made or compiled and which are in
full force and effect or when the failure of which to be so made, obtained or
delivered could not reasonably be expected to have a Material Adverse Effect and
except for filings and recordings and control agreements entered into with
respect to the Collateral to be made, or otherwise delivered to Agent for filing
and/or recordation, as of the Closing Date or as of a post-closing date, as
applicable, and (d) will not conflict with, nor result in any breach in any of
the provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of such Borrower under the
provisions of any agreement, charter document, instrument, by-law, operating
agreement or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound including under the
provisions of the Subordinated Loan Documentation, except to the extent that
such conflict, breach or default could not reasonably be expected to have a
Material Adverse Effect.
 
22
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 Formation and Qualification.
 
(a) As of the Closing Date, each Borrower is duly incorporated or formed, as the
case may be, and in good standing under the laws of the state listed on Schedule
5.2(a) and is qualified to do business and is in good standing in the states
listed on Schedule 5.2(a) which constitute all states in which qualification and
good standing are necessary for such Borrower to conduct its business and own
its property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  As of the Closing Date, each
Borrower has delivered to Agent true and complete copies of its certificate of
incorporation and by-laws or certificate of formation and operating agreement,
as applicable, and will promptly notify Agent of any amendment or changes
thereto.
 
(b) As of the Closing Date, the only Subsidiaries of each Borrower are listed on
Schedule 5.2(b).
 
(c) As of the date of the delivery of each Revised Schedule 5.2(a) (as defined
below) on a quarterly basis pursuant to the last sentence of this Subsection
5.2(c), each Borrower is duly incorporated or formed, as the case may be, and in
good standing under the laws of the state listed on such Revised Schedule 5.2(a)
and is qualified to do business and is in good standing in the states listed on
such Revised 5.2(a) which constitute all states in which qualification and good
standing are necessary for such Borrower to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  As of the date of the delivery
of each Revised Schedule 5.2(a) on a quarterly basis pursuant to the last
sentence of this Subsection 5.2(c), each Borrower has delivered to Agent true
and complete copies of its certificate of incorporation and by-laws or
certificate of formation and operating agreement, as applicable, and will
promptly notify Agent of any amendment or changes thereto.  Any changes to
Schedule 5.2(a) after the Closing Date shall be provided to the Agent by the
Borrowers on a quarterly basis at the end of each fiscal quarter (each such
Schedule 5.2(a) as so changed and delivered is referred to herein as a “Revised
Schedule 5.2(a)”).
 
5.3 Survival of Representations and Warranties.  All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
executed on the date hereof shall be true and correct at the time of such
Borrower’s execution of this Agreement, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.
 
5.4 Tax Returns.  Each Borrower’s federal tax identification number is set forth
on Schedule 5.4.  Each Borrower has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable, except for those taxes, assessments, fees and other governmental
charges that the applicable Borrower has Properly Contested.  Federal, state and
local income tax returns of each Borrower have been filed with the appropriate
taxing authority or closed by applicable statute for all fiscal years prior to
and including the fiscal year ending June 30, 2011.  The provision for taxes on
the books of each Borrower is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and no Borrower has any knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.
 
5.5 Financial Statements.            The unaudited consolidated balance sheets
of the Borrowing Agent and its Subsidiaries as of April 30, 2012, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, copies of which have been delivered
to Agent, have been prepared in accordance with GAAP, consistently applied
(except for changes in application in which such accountants concur) and present
fairly the financial position of the Borrowing Agent and its Subsidiaries at
such date and the results of their operations for such period.  As of the
Closing Date, since April 30, 2012 there has been no change in the condition,
financial or otherwise, of the Borrowing Agent and its Subsidiaries as shown on
the consolidated balance sheet as of such date and no change in the aggregate
value of machinery, equipment and Real Property owned by the Borrowing Agent and
its Subsidiaries, except changes in the Ordinary Course of Business, none of
which individually or in the aggregate has been materially adverse.
 
5.6 Entity Names.  No Borrower has been known by any other corporate name in the
past five years and does not sell Inventory under any other name except as set
forth on Schedule 5.6.  As of the Closing Date, no Borrower been the surviving
corporation/company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
 
5.7 O.S.H.A. and Environmental Compliance.
 
(a) Each Borrower has duly complied in all material respects with, and its
facilities, business, assets, property, owned Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act (“CERCLA”),
RCRA and all other Environmental Laws except where failure to so comply would
not have a Material Adverse Effect; there have been no outstanding citations,
notices or orders of non-compliance issued to any Borrower or relating to its
business, assets, property or Equipment under any such laws, rules or
regulations, except where such non-compliance would not have a Material Adverse
Effect.
 
(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws,
except for those that have not been issued which would not have a Material
Adverse Effect.
 
(c) Except as set forth in the Phase I Report (or defined in the Environmental
Indemnity Agreement), (i) There are no visible signs of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or within any Real Property owned by any
Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on any Real Property owned by any Borrower; (iii) the Real Property
owned by any Borrower has not ever been used as a treatment, storage or disposal
facility of Hazardous Waste; and (iv) no Hazardous Substances are present on any
Real Property owned by any Borrower, excepting such quantities as are handled in
accordance with all applicable manufacturer’s instructions and governmental
regulations and in proper storage containers and as are necessary for the
operation of the commercial business of any Borrower, except for any of the
foregoing which would not have a Material Adverse Effect.
 
5.8 Solvency; No Litigation, Violation, Indebtedness or Default.
 
(a) Borrowing Agent and its Subsidiaries (on a consolidated basis) are solvent,
able to pay its debts as they mature, has capital sufficient to carry on its
business and all businesses in which it is about to engage, and (i) as of the
Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and (ii)
subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
 
(b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any pending or,
to the knowledge of each Borrower, threatened litigation, arbitration, actions
or proceedings against or affecting any Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect, and (ii)
any liabilities or indebtedness for borrowed money other than the Obligations,
except as set forth on the financial statements delivered to the Agent from time
to time and the Indebtedness permitted pursuant to Section 7.8 herein.
 
(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.
 
(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Pension Benefit Plan other than (i) as of the Closing Date, those listed
on Schedule 5.8(d) hereto and (ii) thereafter, as permitted under this
Agreement.  (i) No Pension Benefit Plan has incurred any “accumulated funding
deficiency,” as defined in Section 302(a)(2) of ERISA and Section 412(a) of the
Code, whether or not waived, and each Borrower and each member of the Controlled
Group has met all applicable minimum funding requirements under Section 302 of
ERISA in respect of each Pension Benefit Plan; (ii) each Pension Benefit Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code; (iii) neither
any Borrower nor any member of the Controlled Group has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid; (iv) no Pension Benefit Plan
has been terminated by the plan administrator thereof nor by the PBGC, and there
is no occurrence which would cause the PBGC to institute proceedings under Title
IV of ERISA to terminate any Pension Benefit Plan; (v) at this time, the current
value of the assets of each Pension Benefit Plan exceeds the present value of
the accrued benefits and other liabilities of such Pension Benefit Plan and
neither any Borrower nor any member of the Controlled Group knows of any facts
or circumstances which would materially change the value of such assets and
accrued benefits and other liabilities; (vi) neither any Borrower nor any member
of the Controlled Group has breached any of the responsibilities, obligations or
duties imposed on it by ERISA with respect to any Pension Benefit Plan; (vii)
neither any Borrower nor any member of a Controlled Group has incurred any
liability for any excise tax arising under Section 4972 or 4980B of the Code,
and no fact exists which could give rise to any such liability; (viii) neither
any Borrower nor any member of the Controlled Group nor, to the knowledge of the
Borrowers, any fiduciary of, nor to the knowledge of the Borrowers, any trustee
to, any Pension Benefit Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Pension Benefit Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Pension Benefit Plan; (x) there exists no event described
in Section 4043(b) of ERISA, for which the thirty (30) day notice period has not
been waived; (xi) neither any Borrower nor any member of the Controlled Group
has any fiduciary responsibility for investments with respect to any plan
existing for the benefit of persons other than employees or former employees of
any Borrower and any member of the Controlled Group; (xii) neither any Borrower
nor any member of the Controlled Group maintains or contributes to any Pension
Benefit Plan which provides health, accident or life insurance benefits to
former employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code; (xiii) neither any Borrower nor any member of the
Controlled Group has withdrawn, completely or partially, from any Multiemployer
Plan so as to incur liability under the Title IV of ERISA and there exists no
fact which would reasonably be expected to result in any such liability; and
(xiv) to the knowledge of the Borrowers, no Pension Benefit Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Pension Benefit Plan.
 
23
 
 
 

--------------------------------------------------------------------------------

 
 
5.9 Patents, Trademarks, Copyrights and Licenses.  All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower as
of the Closing Date are set forth on Schedule 5.9 and are valid and have been
duly registered or filed with all appropriate Governmental Bodies and constitute
all of the intellectual property rights which are necessary for the operation of
its business. Each Borrower owns or has the lawful right to use all patents,
patent applications, trademarks, trademark applications, service marks, service
mark applications, copyrights, copyright applications, design rights,
tradenames, assumed names, trade secrets and licenses necessary for the conduct
of its business, without conflict with any rights of others.  Except as set
forth in Schedule 5.9 hereof, as of the Closing Date, there is no written
objection to or pending challenge to the validity of any such patent, trademark,
copyright, design rights, tradename, trade secret or license and no Borrower is
aware of any grounds for any challenge which could reasonably be expected to
have a Material Adverse Effect.  Each patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, design rights, copyright,
copyright application and copyright license owned or held by any Borrower which
is necessary for the conduct of its business and all trade secrets used by any
Borrower which are necessary for the conduct of its business consist of original
material or property developed by such Borrower or was lawfully acquired by such
Borrower from the proper and lawful owner thereof, except for the failure to so
develop or acquire which could not reasonably be expected to have a Material
Adverse Effect.  Each of such items owned by Borrower has been maintained so as
to preserve the value thereof from the date of creation or acquisition thereof,
except where the failure to so maintain could not reasonably be expected to have
a Material Adverse Effect.  With respect to all software used by any Borrower,
such Borrower is in possession of all source and object codes related to each
piece of software or is the beneficiary of a source code escrow agreement,
except where the failure to so possess which could not reasonably be expected to
have a Material Adverse Effect.
 
5.10 Licenses and Permits.  Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and, in the case of clause (a) above, where the failure to be so in compliance
could have a Material Adverse Effect and, in the case of clause (b) above, where
the failure to procure such licenses or permits could have a Material Adverse
Effect.
 
5.11 Default of Indebtedness.  No Borrower is in default in the payment of the
principal of or interest on any Indebtedness in excess of $250,000 (specifically
excluding any agreements with or amounts payable to any trade vendors) or under
any instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred and is continuing under the provisions of any
such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.
 
5.12 No Default.  No Borrower is in default in the payment or performance of any
of its contractual obligations for which such default could reasonably be
expected to have a Material Adverse Effect and no Default has occurred for which
such default could reasonably be expected to have a Material Adverse Effect.
 
5.13 No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect.  As of
the Closing Date, each Borrower has heretofore delivered to Agent true and
complete copies of all material contracts to which it is a party or to which it
or any of its properties is subject.  No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
 
5.14 No Labor Disputes.  No Borrower is involved in any labor union dispute;
there are no strikes or walkouts or union organization of any Borrower’s
employees (to the Borrower’s knowledge) threatened or in existence and no labor
union contract is scheduled to expire during the Term other than as set forth on
Schedule 5.14 hereto.
 
5.15 Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16 Investment Company Act.  No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
 
5.17 Disclosure.  No representation or warranty made by any Borrower in this
Agreement or the Subordinated Loan Documentation, or in any financial statement,
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to any Borrower or which reasonably should
be known to such Borrower which such Borrower has not disclosed to Agent in
writing with respect to the transactions contemplated by the Subordinated Loan
Documentation or this Agreement which could reasonably be expected to have a
Material Adverse Effect.
 
5.18 Delivery of Subordinated Loan Documentation.  Agent has received complete
copies of the Subordinated Loan Documentation (including all exhibits, schedules
and disclosure letters referred to therein or delivered pursuant thereto, if
any) and all amendments thereto, waivers relating thereto and other side letters
or agreements affecting the terms thereof.  None of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to Agent.
 
5.19 Swaps.  No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
 
5.20           Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents to which it
is a party, in each case which could reasonably be expected to have a Material
Adverse Effect.
 
5.21           Application of Certain Laws and Regulations.  Neither any
Borrower nor any Subsidiary of any Borrower is subject to any law, statute, rule
or regulation which regulates the incurrence of any Indebtedness, including
laws, statutes, rules or regulations relative to common or interstate carriers
or to the sale of electricity, gas, steam, water, telephone, telegraph or other
public utility services.
 
5.22           Business and Property of Borrowers.  Upon and after the Closing
Date, Borrowers do not propose to engage in any business other than the
manufacturing, distributing, marketing and sale of vitamins, nutritional
supplements, herbal products, food products and fine natural chemicals and other
similar products, and activities necessary or advisable to conduct the
foregoing.  On the Closing Date, each Borrower will own all the property and
possess all of the rights and Consents necessary for the conduct of the business
of such Borrower as of the Closing Date.
 
5.23 INTENTIONALLY OMITTED.
 
5.24 Anti-Terrorism Laws.
 
(a) General.  Neither any Borrower nor any Subsidiary nor, to the knowledge of
the Borrowers, any Affiliate of any Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction  that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  Neither any Borrower nor any Subsidiary nor, to
the knowledge of the Borrowers, any Affiliate of any Borrower or their
respective agents acting or benefiting in any capacity in connection with the
Advances or other transactions hereunder, is any of the following (each a
“Blocked Person”):
 
24
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
 
5.25 Trading with the Enemy.  No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.
 
ARTICLE VI.  
AFFIRMATIVE COVENANTS

 
Each Borrower shall, until payment in full of the Obligations (other than the
Remaining Obligations) and termination of this Agreement, unless Agent consents
in writing otherwise:
 
6.1 Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h).  Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.
 
6.2 Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral that is useful for the ongoing operation of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
 
6.3 Violations.  Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
 
6.4 Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act (to the
extent such Receivable is included in the borrowing base hereunder), the Uniform
Commercial Code and all other applicable state or local statutes or ordinances
and deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of contracts between any Borrower and
the United States, any state or any department, agency or instrumentality of any
of them.
 
6.5 Financial Covenants.
 
(a) Fixed Charge Coverage Ratio.  Cause to be maintained at all times a Fixed
Charge Coverage Ratio of not less than 1.05 to 1.00, tested quarterly on a
rolling four (4) quarter basis commencing with the fiscal quarter ending on
September 30, 2012.
 
6.6 Execution of Supplemental Instruments.  Promptly execute and deliver to
Agent from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments in each case as Agent may reasonably
request, in order that the full intent of this Agreement may be carried into
effect.
 
6.7 Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Agent and Lenders.
 
6.8 Standards of Financial Statements.  Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
 
6.9 Sale of iBio Stock.  Sell all iBio Stock pledged in favor of the Agent for
the benefit of the Lenders pursuant to the Stock Pledge Agreement at any time
that the average daily closing trading price per share of such iBio Stock is
less than $0.88 per share for a period of fifteen (15) consecutive trading days
on the applicable exchange and utilize all proceeds from such sale to prepay the
outstanding balance of the Term Loan at such time.
 
ARTICLE VII.  
NEGATIVE COVENANTS.

 
No Borrower shall, until satisfaction in full of the Obligations (other than the
Remaining Obligations) and termination of this Agreement, unless Agent consents
in writing otherwise:
 
7.1 Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except that:
 
(i) any Borrower may merge, consolidate or reorganize with or into the Borrowing
Agent; provided that the Borrowing Agent is the continuing or surviving Person;
 
(ii) any Borrower (other than Borrowing Agent) may merge, consolidate or
reorganize with or into any other Borrower (other than Borrowing Agent);
provided that a Borrower is the continuing or surviving Person;
 
(iii) any Borrower may transfer all or substantially all of its assets or its
Equity to any other Borrower; provided that if the Borrowing Agent is a party to
such transactions, the transferee thereof must be the Borrowing Agent; and
 
25
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv) any Borrower may merger, consolidate or reorganize with or into any Person
that such Borrower is part of as a joint venture as permitted in Section 7.12
herein, provided, however, (i) such Person has an EBITDA of greater than zero
immediately prior to such merger, consolidation or reorganization, tested on a
trailing twelve month basis, (ii) the Agent and its counsel has reviewed to its
satisfaction any and all due diligence requested by the Agent in its sole
discretion and there shall be no existing Liens, judgments, litigation,
bankruptcies and/or outstanding taxes payable with regard to such Person and its
assets which are not permitted by the terms herein, (iii) a Borrower is the
continuing or surviving Person, (iv) the Borrowers will be in pro forma
compliance with all terms and conditions set forth herein immediately preceding
and after giving affect to such merger, consolidation or reorganization and (v)
no Default and/or Event of Default shall exist immediately preceding and/or
after giving affect to such merger, consolidation or reorganization.
 
(b) Sell, lease, transfer or otherwise dispose (“Dispose” or “Disposition”) of
any of its properties or assets, except :
 
(i) Dispositions of Inventory and Equipment to the extent expressly permitted by
Section 4.3;
 
(ii) any other sales or Dispositions expressly permitted by this Agreement,
 
(iii) Dispositions of assets to any other Borrower;
 
(iv) sales, transfers, dispositions, write-offs, or discounting of any accounts
receivable, including its Receivables, in connection with the compromise,
settlement or collection thereof, in each case in the Ordinary Course of
Business;
 
(v) Dispositions consisting of dividends and other distributions permitted by
Section 7.7;
 
(vi) mergers and consolidations permitted by Section 7.1(a);
 
(vii) Dispositions consisting of advances, loans or extensions of credit
permitted by Section 7.5;
 
(viii) lease, sublease, license (on a non-exclusive basis with respect to
intellectual property or on an exclusive basis in the ordinary course of
business consistent with past practice) or sublicense (on a non-exclusive basis
with respect to intellectual property or on an exclusive basis in the ordinary
course of business with past practice) or real or personal property that do not,
individually or in the aggregate (x) interfere in any material respect with the
business of the Borrower or any of its Subsidiaries or (y) materially impair the
value of the property subject thereto;
 
(ix) the lapse of immaterial intellectual property of any Borrower that is no
longer useful in the business of the Borrower;
 
(x) the termination, surrender or sublease of a real estate lease of any
Borrower in the ordinary course of business;
 
(xi) Disposition and transfer of cash and Cash Equivalents in the ordinary
course of business except as otherwise prohibited herein;
 
(xii) Dispositions of investments consented to by the Agent in writing (which
consent shall not be unreasonably withheld or delayed) in joint ventures
permitted pursuant to the terms herein to the extent required by customary
buy/sell arrangements between the joint venture parties as set forth in
applicable joint venture agreements and similar binding agreements;
 
(xiii) Dispositions permitted by Sections 7.4(h), (i), (j) and (k) herein; and
 
(xiv)           Dispositions of iBio Stock so long as the net proceeds of such
disposition are applied to repay the outstanding balance of the Term Loan in an
amount up to One Million and 00/100 Dollars ($1,000,000) with all remaining
proceeds to be applied to repay all other outstanding Revolving Advances and
then to all other outstanding Obligations owing to the Lenders.
 
7.2 Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
 
7.3 Guarantees.  Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, (b) the endorsement of checks
in the Ordinary Course of Business, (c) deposits described in clauses (d) and
(e) of the definition of the term “Permitted Encumbrances”, and (d) guarantees
of Borrowers (other than the Borrowing Agent) under the Subordinated Loan
Documentation.
 
7.4 Investments.  Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, except:
 
(a)                      (i) obligations issued or guaranteed by the United
States of America or any agency thereof,
 
(ii) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating),
 
(iii) certificates of time deposit and bankers’ acceptances having maturities of
not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (y) such bank has a combined
capital and surplus of at least $500,000,000, or (z) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency, and
 
(iv) U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof (collectively,
all of the foregoing referred to in this clause (a) shall be “Cash
Equivalents”);
 
(b) those as set forth on Schedule 7.4;
 
(c) all the Equity Interests held in each of its Subsidiaries and/or other
Borrowers;
 
(d) notes payable or securities issued by Customers and suppliers received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;
 
(e) assumptions, endorsements or guaranties permitted by Section 7.3;
 
(f) mergers and consolidations and Dispositions permitted by Section 7.1;
 
(g) promissory notes and other non-cash consideration, in each case received in
connection with any Disposition made in compliance with this Agreement;
 
(h) on or after December 31, 2012, other purchases or acquisitions of any Equity
Interests of any Person to form, or contributions to, joint venture arrangements
with Revolving Advances in an aggregate amount so invested not to exceed
$250,000 outstanding at any time, provided, however, (i) no Default and/or Event
of Default has occurred and is continuing prior to and immediately after making
such purchase or acquisition, and (ii) the Borrowers provide to the Agent
evidence that the Borrowers have and will have an Undrawn Availability of not
less than $1,750,000 prior to and immediately after making such purchase or
acquisition;
 
(i) other purchases or acquisitions of any Equity Interests of any Person to
form, or contributions to, joint venture arrangements which are not financed
with Advances in an aggregate amount so invested not to exceed $500,000
outstanding at any time;
 
26
 
 
 

--------------------------------------------------------------------------------

 
 
 
(j) Dividend Payments permitted by Section 7.7; and
 
(k) Dividends and distributions of capital stock of a Subsidiary to its equity
holder(s).
 
7.5 Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business; (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding; (c) intercompany advances, loans and extensions of credit by and
between Borrowers; and (d) other extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business.
 
7.6 Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of $500,000, tested annually.
 
7.7 Dividends.  Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of any Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of any Borrower
(collectively, “Dividend Payments”), except any Borrower is permitted to
declare, pay or make dividends or distributions on any shares of the common
stock or preferred stock (i) to other Borrowers, (ii) up to the maximum
aggregate amount of $100,000 for all Borrowers collectively during any fiscal
year so long as no Default and/or Event of Default shall exist immediately prior
to making and/or after giving affect to such dividend and/or distribution or
(iii) upon receipt of the Agent’s written consent from time to time which may be
withheld for any reason in its sole discretion.
 
7.8 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except:
 
(a) Indebtedness to any of the Lenders and to Agent and to any of their
affiliates;
 
(b) Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof;
 
(c) Indebtedness under the Subordinated Loan Documentation;
 
(d) Indebtedness created under this Agreement and the Other Documents;
 
(e) Indebtedness existing on the date hereof and set forth in Schedule 7.8 and
any extensions, renewals, replacements and refinancings of any such
Indebtedness;
 
(f) Indebtedness by and between Borrowers;
 
(g) Indebtedness of any Borrower owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business and so long as such Indebtedness could not reasonably be expected to
have a Material Adverse Effect;
 
(h) Indebtedness of any Borrower in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business and so long as such Indebtedness could not
reasonably be expected to have a Material Adverse Effect;
 
(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and other Indebtedness in respect of
obligations of any Borrower under any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, return items,
purchasing card, travel and entertainment card, credit or debit card, electronic
funds transfer, automated clearing house transfers of funds and other cash
management arrangements in the ordinary course of business;
 
(j) Indebtedness of the Borrowers resulting from the endorsements of instruments
for deposit or collection in the Ordinary Course of Business;
 
(k) Indebtedness constituting assumptions, endorsements or guaranties permitted
by Section 7.3;
 
(l) Indebtedness consisting of insurance premiums;
 
(m) Indebtedness permitted by Section 7.5;
 
(n) Indebtedness permitted by Section 7.6;
 
(o) Indebtedness constituting wages, credit card payments, accounts payable and
similar day-to-day expenses of the Borrowers in the Ordinary Course of Business;
 
(p) Indebtedness permitted by Section 7.11;
 
(q) Indebtedness permitted by Section 7.23; and
 
(r) Indebtedness permitted by Section 7.24.
 
7.9 Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby or
hereunder, purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business for assets or property which are
useful in, necessary for and are to be used in its business as presently
conducted.
 
7.10 Transactions with Affiliates.  Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (a)
transactions disclosed to the Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate; (b) transactions contemplated by this Agreement and the Other
Documents; (c) loans and advances permitted by Section 7.5; (d) the payment of
reasonable fees to directors of any Borrower, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrowers in the ordinary course of
business; (e) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by a Borrower’s
board of directors; (f) any transactions between or among the Borrower and one
or more of its Subsidiaries permitted hereunder; (g) any Dividend Payment
permitted by Section 7.7; (h) the Subordinated Debt and any payments in respect
thereof permitted hereunder; (i) the EGK Debt; (j) the Vitamin Lease and the
transactions contemplated thereunder; (k) the payment of wages, benefits and
similar amounts in the Ordinary Course of Business by the Borrowers to their
principals, directors, officers and employees; (l) that certain Lease Agreement
by and between AL, as lessee, and Vitamin Realty Associates LLC, as lessor,
dated January 5, 2012 with regard to the property located at 225 Long Avenue,
Building 15, Hillside, New Jersey  07205, as amended, restated, extended,
replaced and/or modified from time to time, and the transactions contemplated
thereby; (m) advances or contributions to its Subsidiaries for the purpose of
funding organizational and administrative expense not to exceed $25,000 in the
aggregate in any fiscal year; and (n) the payments and transactions contemplated
by Section 7.24 herein.
 
7.11 Leases.  Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $750,000 in any one fiscal year in the aggregate for all Borrowers.
 
27
 
 
 

--------------------------------------------------------------------------------

 
 
7.12 Subsidiaries.
 
(a) Form any Subsidiary not listed on Schedule 5.2(b) attached hereto unless (i)
such Subsidiary expressly joins in this Agreement as a borrower and becomes
jointly and severally liable for the obligations of Borrowers hereunder, under
the Note, and under any other agreement between any Borrower and Lenders, (ii)
Agent consents to such in writing and (iii) Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b) Enter into any partnership, joint venture or similar arrangement, except for
joint ventures entered into pursuant to Subsections 7.4 (h) and (i) herein.
 
7.13 Fiscal Year and Accounting Changes.  Change its fiscal year from June 30th
or make any significant change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
 
7.14 Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than as permitted by Section 2.22 herein or unless
otherwise permitted hereunder or as consented to by the Agent in writing.
 
7.15 Amendment of Articles of Incorporation, By-Laws/Certificate of Formation,
Operating Agreement.  Amend, modify or waive any material term or material
provision of its Articles of Incorporation or By-Laws or Certificate of
Formation or Operating Agreement, as applicable, unless required by law.
 
7.16 Compliance with ERISA.  (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Pension Benefit Plan, other than those Pension Benefit Plans disclosed on
Schedule 5.8(d) or any other Pension Benefit Plan for which Agent has provided
its prior written consent, (ii) engage, or permit any member of the Controlled
Group to engage, in any non-exempt “prohibited transaction”, as that term is
defined in section 406 of ERISA and Section 4975 of the Code, (iii) incur, or
permit any member of the Controlled Group to incur, any “accumulated funding
deficiency”, as that term is defined in Section 302 of ERISA or Section 412 of
the Code, (iv) terminate, or permit any member of the Controlled Group to
terminate, any Pension Benefit Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Pension Benefit Plan, (ix) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Pension Benefit Plan.
 
7.17 Prepayment of Indebtedness.  Except as permitted pursuant to Section 7.21
hereof, at any time, directly or indirectly, prepay any Indebtedness (other than
to any of the Lenders, to Agent or any of their Affiliates), or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Borrower, except:
 
(a) payment or repayment or prepayment of the EGK Debt as permitted by Section
7.23 herein;
 
(b) payment or repayment or prepayment of Indebtedness as permitted by Section
7.24 herein;
 
(c) payment or repayment or prepayment of Indebtedness under this Agreement or
any Other Documents; and
 
(d) payment, repayment or prepayment of secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness.
 
7.18 Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full of the
Obligations (other than Remaining Obligations) and termination of this
Agreement, nor shall it permit any Affiliate (which for the purposes of this
Section 7.18 only, shall not include any shareholder that is not an Original
Owner and any Person owned in whole or in part by any Original Owner which is
not a “Borrower” hereunder or a Subsidiary of any Borrower) or agent to:
 
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19 Membership/Partnership Interests.  Unless consented to by Agent in writing,
elect to treat or permit any of its Subsidiaries to (x) treat its limited
liability company membership interests or partnership interests, as the case may
be, as securities as contemplated by the definition of “security” in Section
8-102(15) and by Section 8-103 of Article 8 of Uniform Commercial Code or (y)
certificate its limited liability company membership interests or partnership
interests, as the case may be.
 
7.20 Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
7.21 Subordinated Debt.  At any time, directly or indirectly, pay, prepay,
repurchase, redeem, retire or otherwise acquire, or make any payment on account
of any principal of, interest on or premium payable in connection with the
repayment or redemption of the Subordinated Debt, except as expressly permitted
in the Subordination Agreement, or as permitted by Section 4.22.
 
7.22 Other Agreements.  Enter into any material amendment, waiver or
modification of the Subordinated Loan Documentation or any related agreements
(other than this Agreement and any Other Document which is not included in the
definition of Subordinated Loan Documentation), except to the extent permitted
by the Subordination Agreement.
 
7.23 Payments of EGK Debt.  Make any payments, prepayments or repayments of
principal and interest on the EGK Debt unless (i) no Default and/or Event of
Default has occurred and is continuing prior to and immediately after making
such payment, prepayment or repayment, (ii) the Borrowers provide to the Agent
reasonable evidence that the Borrowers are and will be in compliance on a pro
forma basis with the Fixed Charge Coverage Ratio set forth in Section 6.5(a)
herein, as of the end of the then most recently completed fiscal quarter, prior
to and immediately after making such payment, prepayment or repayment, and
(iii)  the Borrowers provide to the Agent evidence that the Borrowers have and
will have an Undrawn Availability of not less than $1,000,000 prior to and
immediately after making such payment, prepayment or repayment.
 
7.24 Payments of Past Due Rent.  Make any payments, prepayments or repayments
for any past due rent payable to Vitamin Realty Associates, L.L.C. with regard
to the property located at 225 Long Avenue, Building 15, P.O. Box 278, Hillside,
New Jersey  07205 (such past due rent as evidenced by the Vitamin Note) unless
(i) no Default and/or Event of Default has occurred and is continuing prior to
and immediately after making such payment, prepayment or repayment, (ii) the
Borrowers provide to the Agent reasonable evidence that the Borrowers are and
will be in compliance on a pro forma basis with the Fixed Charge Coverage Ratio
set forth in Section 6.5(a) herein, as of the end of the then most recently
completed fiscal quarter, prior to and immediately after making such payment,
prepayment or repayment, and (iii)  the Borrowers provide to the Agent evidence
that the Borrowers have and will have an Undrawn Availability of not less than
$1,000,000 prior to and immediately after making such payment, prepayment or
repayment.
 
ARTICLE VIII.  
CONDITIONS PRECEDENT

 
8.1 Conditions to Initial Advances.  The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
28
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Note.  Agent shall have received the Note duly executed and delivered by an
authorized officer of each Borrower;
 
(b) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
(c)  Corporate/Company Proceedings of Borrowers.  Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Board of Directors of each Borrower authorizing (i) the execution,
delivery and performance of this Agreement, the Notes, the Mortgage, any related
agreements, the Other Documents and the Subordinated Loan Documentation in each
case to the extent such Borrower is a party thereto and (ii) the granting by
each Borrower of the security interests in and liens upon the Collateral in each
case certified by the Secretary or an Assistant Secretary of each Borrower as of
the Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;
 
(d) Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
 
(e)  Fictitious, Assumed or Alternate Names.  Agent shall have received
certified copies of any fictitious, assumed or alternate names of the Borrowers;
 
(f) ERISA Compliance.  Agent shall have received in form and substance
satisfactory to Agent evidence that Borrowers are in compliance with ERISA as
required in Section 7.16 herein along with a certificate from Borrowing Agent
delineating all existing pension and/or profit sharing plans, if any;
 
(g) Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation/Formation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of incorporation/Formation together with copies of the By-Laws
of each Borrower and all agreements of each Borrower’s shareholders certified as
accurate and complete by the Secretary of each Borrower;
 
(h) Good Standing Certificates.  Agent shall have received good standing
certificates for each Borrower dated not more than 30 days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of each
Borrower’s jurisdiction of incorporation/formation and each jurisdiction where
the conduct of each Borrower’s business activities or the ownership of its
properties necessitates qualification;
 
(i) Legal Opinion.  Agent shall have received the executed legal opinion of
Herrick, Feinstein LLP in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement
and the Other Documents, as Agent may reasonably require and each Borrower
hereby authorizes and directs such counsel to deliver such opinions to Agent and
Lenders; provided, however, the executed legal opinion with regard to CD shall
be provided only by Muller & Lebensburger, P.A.;
 
(j) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents, the Subordinated Loan
Documents or any of the transactions contemplated thereby and which, in the
reasonable opinion of Agent, is deemed material or (B) which could, in the
reasonable opinion of Agent, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Borrower or the conduct of its business or inconsistent with the
due consummation of the Transactions shall have been issued by any Governmental
Body.  Agent shall have received a summary of all existing litigation regarding
the Borrowers;
 
(k) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(k).
 
(l) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be reasonably satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles, Real Property, Leasehold Interest and Equipment of each Borrower
and all books and records in connection therewith;
 
(m) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(n) Financial Statements.  Agent shall have received a copy of the Borrowing
Agent’s most recent internally prepared interim consolidated financial
statements as of April 30, 2012 evidencing that the Borrowing Agent and its
Subsidiaries are tracking to plan, the most recent federal and state tax returns
of the Borrowing Agent and the Borrowing Agent’s most recent fiscal year end
audited financial statements;
 
(o)  Subordinated Loan Documents.  Agent shall have received final executed
copies of the Subordinated Loan Documentation, and all related agreements,
documents and instruments as in effect on the Closing Date all of which shall be
satisfactory in form and substance to Agent and the transactions contemplated by
such documentation shall be consummated prior to;
 
(p)  Other Documents.  Agent shall have received the executed Other Documents,
all in form and substance satisfactory to Agent;
 
(q) Insurance.  Agent shall have received in form and substance reasonably
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as lender loss payee and mortgagee, and
certified copies of Borrowers’ liability insurance policies, together with
endorsements naming Agent as an additional insured;
 
(r)  Leasehold Agreements.  Agent shall have received landlord, mortgagee or
warehouseman agreements reasonably satisfactory to Agent with respect to all
premises leased by Borrowers at which Inventory and books and records are
located;
 
(s)  Environmental Reports.  Agent shall have received all environmental studies
and reports prepared by independent environmental engineering firms with respect
to all Real Property owned or leased by any Borrower;
 
(t) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
 
(u) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions reasonably acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral;
 
(v) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem reasonably necessary;
 
(w) No Adverse Material Change.  (i) Since April 30, 2012, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
 
29
 
 
 

--------------------------------------------------------------------------------

 
 
(x) Intellectual Property.  Agent shall have received a list of intellectual
property of the Borrowers including trademarks and trademark applications,
patents and patent applications, copyrights and copyright applications, together
with a search/abstract relating to the same;
 
(y)  Mortgaged Premises.  Agent shall have received in form and substance
reasonably satisfactory to Agent for the Mortgaged Premises (i) an executed
Mortgage, Assignment of Rents, Leases and Profits and Environmental Indemnity
Agreement, (ii) affidavit of title, (iii) survey certified to Agent, Wilentz,
Goldman & Spitzer and the title company, (iv) appraisal in form, substance and
amount reasonably satisfactory to the Agent, and (v) flood hazard certification
(life of the loan) and flood insurance, if necessary;
 
(z)  Contract Review.  Agent shall have received copies of all material
contracts of Borrowers including, without limitation, leases, union contracts,
labor contracts, vendor supply contracts, management agreements, option
agreements, warrant agreements, royalty agreements, member agreements, purchase
agreements, warranty agreements, employment agreements, license agreements and
distributorship agreements and such contracts and agreements shall be
satisfactory in all reasonable respects to Agent;
 
(aa)  Operating Accounts.  Agent shall have received evidence that the Borrowers
have established and is maintaining operating accounts and demand depository
accounts with the Agent;
 
(bb)  Searches.  Agent shall have received UCC searches, Federal and State
Litigation searches, Upper Court and Local Judgment searches, franchise tax
searches, bankruptcy searches, Federal and State Tax Lien searches and any other
Lien searches run against the names of the Borrowers and Guarantors as well as
any previous, alternate and fictitious names, and against the names of all
entities which were acquired by or merged into the Borrowers, or orders of
applicable bankruptcy courts reflecting lien releases (as applicable), showing
no existing security interests in or Liens on the Collateral other than
Permitted Encumbrances and other Liens permitted by the Agent;
 
(cc)  Borrowing Base.  Agent shall have received a Borrowing Base Certificate
from Borrowers evidencing that the Borrowers will have a minimum aggregate
Undrawn Availability of at least $1,000,000 at closing (after all fees and
expenses and subtraction of trade payables 60 days or more past due);
 
(dd)  Review of Records.  Agent shall have reviewed to its reasonable
satisfaction all of Borrowers’ books and records;
 
(ee) Field Audit.  Agent shall complete an asset based field audit as well as a
pre-fund examination, both to the satisfaction of the Agent;
 
(ff)  Capital and Legal Structure.  Agent shall have reviewed to its
satisfaction the capital and legal structure of the Borrowers;
 
(gg) Trade References.  Receipt and satisfactory review by Agent of trade
references with regard to the Borrowers;
 
(hh) Shareholder Debt.  Delivery to Agent of all documentation evidencing
existing Indebtedness payable by any Borrower to any shareholder and/or officer
of any Borrower;
 
(ii) Equity Infusion.  Delivery to Agent of evidence that the shareholders of
Integrated have infused at least the Equity Infusion Amount into Integrated;
 
(jj) CD Financial.  Delivery to Agent of all documentation evidencing the
Indebtedness owing to CD Financial;
 
(kk) Compliance with Laws.  Agent shall be reasonably satisfied that each
Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act; and
 
(ll)   Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2 Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Borrower set forth in or pursuant to this Agreement or any of the
Other Documents and any related agreements to which it is a party, and each of
the representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement or any of the Other Documents or any related agreement shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent that such representation and warranty
specifically refers to an earlier date, in which case such representation and
warranty shall be true and correct on and as of such earlier date, and except
that for purposes of this Section 8.2, the representations and warranties set
forth in the first sentence in Section 5.5 shall be deemed to refer to the most
recent statements furnished pursuant to Sections 9.7;
 
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
ARTICLE IX.  
INFORMATION AS TO BORROWERS

 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than the Remaining Obligations) and the termination of this Agreement,
unless Agent consents in writing otherwise:
 
9.1 Disclosure of Material Matters.  Promptly upon learning thereof, report to
Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
 
30
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.2 Schedules.  Deliver to Agent on or before the twentieth (20th) day of each
month as and for the prior month (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement).  In
addition, each Borrower will deliver to Agent at such intervals as Agent may
require:  (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
require including trial balances and test verifications.  Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and do whatever it may deem reasonably necessary to
protect its interests hereunder.  The items to be provided under this Section
are to be in form satisfactory to Agent and executed by each Borrower and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.
 
9.3 Environmental Reports.  Furnish Agent, on a quarterly basis and concurrently
with the delivery of the financial statements referred to in Sections 9.7 and
9.8 (solely with the monthly statements delivered at the end of each fiscal
quarter), with a Compliance Certificate signed by an authorized officer of
Borrowing Agent stating, to the best of his/her knowledge in its capacity as
such authorized officer, that each Borrower is in compliance in all material
respects with all federal, state and local Environmental Laws.  To the extent
any Borrower is not in compliance with the foregoing laws, the certificate shall
set forth with specificity all areas of non-compliance and the proposed action
such Borrower will implement in order to achieve full compliance.
 
9.4 Litigation.  Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or (to Borrower’s knowledge)
any Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.
 
9.5 Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event of default under the
Subordinated Loan Documentation; (c) any event which with the giving of notice
or lapse of time, or both, would constitute an event of default under the
Subordinated Loan Documentation; (d) any event, development or circumstance
whereby any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of any Borrower as of the
date of such statements; (e) any accumulated retirement plan funding deficiency
which, if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Borrower to a tax
imposed by Section 4971 of the Code; (f) each and every default by any Borrower
which might result in the acceleration of the maturity of any Indebtedness in
excess of $250,000, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (g) any other development in the business or affairs of any
Borrower, which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrowers propose to
take with respect thereto.
 
9.6 Government Receivables.  Notify Agent promptly if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.
 
9.7 Annual Financial Statements.  Furnish Agent within one hundred twenty (120)
days after the end of each fiscal year of Borrowing Agent and its Subsidiaries
(which shall include all Borrowers), financial statements of Borrowing Agent and
its Subsidiaries (which shall include all Borrowers) on a consolidating and
consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and, in the case of the
consolidated financial statements, reported upon without qualification by an
independent certified public accounting firm selected by Borrowing Agent and
reasonably satisfactory to Agent (the “Accountants”), provided, however, the
Accountants shall not report on the consolidating statements.  In addition, the
reports delivered pursuant to this Section 9.7 shall be accompanied by a
Compliance Certificate.
 
9.8 Monthly Financial Statements.  Furnish Agent within thirty (30) days after
the end of each month, an unaudited balance sheet of Borrowing Agent and its
Subsidiaries (which shall include all Borrowers) on a consolidated basis and
unaudited statements of income and stockholders’ equity and cash flow of
Borrowing Agent and its Subsidiaries (which shall include all Borrowers) on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared by management
on a basis consistent with prior practices and complete and correct in all
material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to Borrowers’ business.  Each
report provided at the end of any fiscal quarter of the Borrowing Agent shall be
accompanied by a Compliance Certificate.
 
9.9 Other Reports.  Furnish Agent promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Integrated with the Securities and Exchange Commission.
 
9.10 Additional Information.  Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Note have
been complied with by Borrowers including, without the necessity of any request
by Agent, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor union dispute to which any Borrower may become a party, any strikes
or walkouts relating to any of its plants or other facilities, and the
expiration of any labor union contract to which any Borrower is a party or by
which any Borrower is bound.
 
9.11 Projected Operating Budget.  Furnish Agent, no later than thirty (30) days
after the beginning of each Borrower’s fiscal years commencing with fiscal year
starting on July 1, 2012, a month by month projected operating budget and cash
flow of Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of the
Borrowing Agent to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared (provided, however, the month by month projected operating budget and
cash flow of Borrowers for the fiscal year starting on July 1, 2012 shall be
furnished to the Agent by not later than September 1, 2012 unless the Agent
agrees in writing to further extend such delivery date).
 
9.12 Variances From Operating Budget.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each monthly
report, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.11 and a discussion and analysis by
management with respect to such variances.
 
9.13 Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is material to the operation of
any Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower with any Governmental Body or Person, if
such reports indicate any material change in the business, operations, affairs
or condition of any Borrower, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower.
 
9.14 ERISA Notices and Requests.  Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any  Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any
Pension Benefit Plan together with all communications received by any Borrower
or any member of the Controlled Group with respect to such request, (iv) any
increase in the benefits of any existing Pension Benefit Plan or the
establishment of any new Pension Benefit Plan or the commencement of
contributions to any Pension Benefit Plan to which any Borrower or any member of
the Controlled Group was not previously contributing shall occur, (v) any
Borrower or any member of the Controlled Group shall receive from the PBGC a
notice of intention to terminate a Pension Benefit Plan or to have a trustee
appointed to administer a Pension Benefit Plan, together with copies of each
such notice, (vi) any Borrower or any member of the Controlled Group shall
receive any favorable or unfavorable determination letter from the Internal
Revenue Service regarding the qualification of a Pension Benefit Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
 
9.15 Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
31
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE X.  
EVENTS OF DEFAULT

 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1 Nonpayment.  Failure by any Borrower to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
 
10.2 Breach of Representation.  Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement (to the extent it is a
party), any Other Document to which it is a party or any related agreement (to
the extent it is a party) or in any certificate, document or financial or other
statement (to the extent it is a party) furnished at any time by such Person in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made;
 
10.3 Financial Information.  Failure by any Borrower to (i)(x) furnish financial
information when due, or (y) when requested which is unremedied for a period of
fifteen (15) days of such request; (ii) permit the inspection of its books or
records in accordance with the terms of this Agreement; (iii) comply with
Article VII herein; or (iv) comply with Section 6.5(a) herein;
 
10.4 Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed
or lifted within forty-five (45) days except as otherwise permitted herein;
 
10.5 Noncompliance.  (i) Except as otherwise provided for in Sections 10.1,
10.2, 10.3 and 10.5(v), failure or neglect of any Borrower to perform, keep or
observe any term, provision, condition, covenant herein contained which has not
been cured within fifteen (15) days after the occurrence thereof, (ii) except as
otherwise provided for in Sections 10.1, 10.2 and 10.3, the occurrence of any
“event of default” (as defined in the Mortgage), which event of default
continues beyond any period of grace therein provided, (iii) except as otherwise
provided for in Sections 10.1, 10.2 and 10.3, the failure or neglect of any
Borrower to perform, keep or observe any term, provision, conditions, covenant
contained in any Other Document or any other agreement (other than this
Agreement, the Subordination Loan Documentation and the Mortgage), now or
hereafter entered into between any Borrower and Agent or any Lender in
connection with this Agreement, (iv) failure or neglect of any Guarantor to
perform, keep or observe any term, provision, condition, covenant contained in
the Guaranty or any other agreement or arrangement hereafter entered into
between any Guarantor and Agent or any Lender in connection with this Agreement,
or (v) failure or neglect of any Borrower to perform, keep or observe any term,
provision, condition or covenant, contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3,
6.4, 9.4 or 9.6 hereof which is not cured within ten (10) days from the
occurrence of such failure or neglect;
 
10.6 Judgments.  Any judgment or judgments are rendered against any Borrower for
an aggregate amount in excess of $250,000 or against all Borrowers for an
aggregate amount in excess of $250,000 which (a) is not covered by insurance in
its entirety or (b) if not covered by insurance in its entirety (i) is not
contested in good faith by the Borrowers, (ii) the Borrowers do not establish
reserves satisfactory to the Agent with regard thereto, and (iii) is not within
forty (40) days of such rendering or filing either satisfied, stayed or
discharged of record;
 
10.7 Subsidiary Bankruptcy.  Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within forty-five (45) days, any petition filed against it in
any involuntary case under such bankruptcy laws,  or (vii) take any action for
the purpose of effecting any of the foregoing;
 
10.8 Inability to Pay.  Any Borrower or any Guarantor shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
 
10.9 Subsidiary Bankruptcy.  Any Subsidiary of any Borrower shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business, (iii) make a general assignment for the benefit of
creditors, (iv) commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, within forty-five (45) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
 
10.10 Material Adverse Effect.  Any change in any Borrower’s or any Guarantor’s
results of operations or condition (financial or otherwise) which in Agent’s
reasonable opinion has a Material Adverse Effect;
 
10.11 Lien Priority.  Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest unless otherwise permitted by
the terms set forth herein;
 
10.12 Subordinated Loan Default.  An event of default has occurred under the
Subordinated Loan Documentation, which default shall not have been cured or
waived within any applicable grace period;
 
10.13 Cross Default.  A default of the obligations of any Borrower under any
other agreement (other than this Agreement, the Other Documents and the
Subordinated Loan Documentation) to which it is a party shall occur which could
reasonably be expected to  have a Material Adverse Effect, which default is not
cured within any applicable grace period;
 
10.14 Breach of Guaranty.  Termination or breach of any Guaranty or similar
agreement executed and delivered by any Guarantor to Agent in connection with
the Obligations of any Borrower, or if any Guarantor attempts to terminate,
challenges the validity of, or its liability under, any such Guaranty or similar
agreement unless otherwise permitted pursuant to Section 4.21 herein;
 
10.15 Change of Control.  Any Change of Control shall occur;
 
10.16 Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor (to the extent it is a party thereto), or any Borrower or any
Guarantor (to the extent it is a party thereto) shall so claim in writing to
Agent or any Lender; unless this Agreement or any Other Document is permitted to
be terminated by the terms hereof or thereof;
 
10.17 Licenses.   (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower, the continuation of which is material to the continuation of any
Borrower’s business, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of any Borrower’s
business and the staff of such Governmental Body issues a report recommending
the termination, revocation, suspension or material, adverse modification of
such license, permit, trademark, tradename or patent and such proceeding,
suspension, revocation, termination or modification would reasonably be expected
to have a Material Adverse Effect; (ii) any agreement which is necessary or
material to the operation of any Borrower’s business shall be revoked or
terminated and not replaced by a substitute acceptable to Agent within thirty
(30) days after the date of such revocation or termination, and such revocation
or termination and non-replacement would reasonably be expected to have a
Material Adverse Effect;
 
10.18 Seizures.  Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or the title and rights of any Borrower,
shall have become the subject matter of claim, litigation, suit or other
proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents which could reasonably be expected to  have a Material Adverse
Effect;
 
10.19 Operations.  The operations of any Borrower’s manufacturing facility are
interrupted at any time for more than forty-five (45) consecutive days, unless
such Borrower shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower shall be receiving the
proceeds of business interruption insurance for a period of thirty (30)
consecutive days; or
 
10.20 Pension Benefit Plans.  An event or condition specified in Sections 7.16
or 9.15 hereof shall occur or exist with respect to any Pension Benefit Plan
and, as a result of such event or condition, together with all other such events
or conditions, any Borrower or any member of the Controlled Group shall incur,
or in the opinion of Agent be reasonably likely to incur, a liability to a
Pension Benefit Plan or the PBGC (or both) which, in the reasonable judgment of
Agent, would have a Material Adverse Effect.
 
 
32
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE XI.  
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 
11.1 Rights and Remedies.
 
(a) Upon the occurrence and during the continuance of (i) an Event of Default
pursuant to Section 10.7 all Obligations shall be immediately due and payable
and this Agreement and the obligation of Lenders to make Advances shall be
deemed terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower.  Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process.  Agent may enter any of any Borrower’s
premises or other premises without legal process and without incurring liability
to any Borrower therefor, and Agent may thereupon, or at any time thereafter, in
its discretion without notice or demand, take the Collateral and remove the same
to such place as Agent may deem advisable and Agent may require Borrowers to
make the Collateral available to Agent at a convenient place.  With or without
having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect.  Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Borrowers reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten (10)
days prior to such sale or sales is reasonable notification.  At any public sale
Agent or any Lender may bid for and become the purchaser, and Agent, any Lender
or any other purchaser at any such sale thereafter shall hold the Collateral
sold absolutely free from any claim or right of whatsoever kind, including any
equity of redemption and all such claims, rights and equities are hereby
expressly waived and released by each Borrower.  In connection with the exercise
of the foregoing remedies, including the sale of Inventory, Agent is granted a
perpetual nonrevocable, royalty free, nonexclusive license and Agent is granted
permission to use all of each Borrower’s (a) trademarks, trade styles, trade
names, patents, patent applications, copyrights, service marks, licenses,
franchises and other proprietary rights which are used or useful in connection
with Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof.  Noncash proceeds will only be applied to the
Obligations as they are converted into cash.  If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.
 
(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section
11.1(b).  Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
11.2 Agent’s Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
 
11.3 Setoff.  Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.
 
11.4 Rights and Remedies not Exclusive.  The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.
 
11.5 Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
33
 
 
 

--------------------------------------------------------------------------------

 
 
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
11.6 Miscellaneous.  Each of the Agent and each Lender agrees that it will hold,
and will not use or otherwise deliver to any third party, (i) any of the
letters, forms of which are attached hereto as Exhibit 11.6-A, which were
executed and delivered by the applicable Borrower(s), or (ii) any of the powers
of attorney, forms of which are attached hereto as Exhibit 11.6-B, which were
executed and delivered by the Borrowers in connection herewith, until and unless
an Event of Default has occurred and is continuing].
 


 
ARTICLE XII.  
WAIVERS AND JUDICIAL PROCEEDINGS

 
12.1 Waiver of Notice.  Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2 Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
 
12.3 Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
ARTICLE XIII.  
EFFECTIVE DATE AND TERMINATION

 
13.1 Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the Termination Date (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.  In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) two percent (2.00%)
of the Maximum Loan Amount if the Early Termination Date occurs on or after the
Closing Date to and including the date immediately preceding the first
anniversary of the Closing Date, (y) one percent (1.00%) of the Maximum Loan
Amount if the Early Termination Date occurs on or after the first anniversary of
the Closing Date to and including the date immediately preceding the second
anniversary of the Closing Date, and (z) one half of one percent (0.50%) of the
Maximum Loan Amount  if the Early Termination Date occurs on or after the second
anniversary of the Closing Date to and including the date immediately preceding
the third anniversary of the Closing Date.
 
13.2 Termination.  The termination of this Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations (other than the
Remaining Obligations) have been fully and indefeasibly paid, disposed of,
concluded or liquidated.  The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations (other
than the Remaining Obligations) of each Borrower have been indefeasibly paid in
full and performed in full after the termination of this Agreement or each
Borrower has furnished Agent and Lenders with an indemnification reasonably
satisfactory to Agent and Lenders with respect thereto.  Accordingly, each
Borrower waives any rights which it may have under the Uniform Commercial Code
to demand the filing of termination statements with respect to the Collateral,
and Agent shall not be required to send such termination statements to each
Borrower, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations (other than the Remaining Obligations) have been indefeasibly paid
in full in immediately available funds.  All representations, warranties,
covenants, waivers and agreements contained herein shall survive termination
hereof until all Obligations (other than the Remaining Obligations) are
indefeasibly paid in full in immediately available funds and performed in full.
 
ARTICLE XIV.  
REGARDING AGENT

 
14.1 Appointment.  Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
 
14.2 Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.
 
34
 
 
 

--------------------------------------------------------------------------------

 
 
 
14.3 Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4 Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.
 
14.5 Reliance.  Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6 Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7 Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
 
14.8 Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
14.9 Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.
 
14.10 Borrowers’ Undertaking to Agent
 
.  Without prejudice to their respective obligations to Lenders under the other
provisions of this Agreement, each Borrower hereby undertakes with Agent to pay
to Agent from time to time on demand all amounts from time to time due and
payable by it for the account of Agent or Lenders or any of them pursuant to
this Agreement to the extent not already paid.  Any payment made pursuant to any
such demand shall pro tanto satisfy the relevant Borrower’s obligations to make
payments for the account of Lenders or the relevant one or more of them pursuant
to this Agreement.
 
14.11 No Reliance on Agent’s Customer Identification Program
 
.  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12 Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
ARTICLE XV.  
BORROWING AGENCY

 
15.1 Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
35
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof.  Each Borrower waives all suretyship defenses.
 
15.2 Waiver of Subrogation.  Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.
 
ARTICLE XVI.  
MISCELLANEOUS

 
16.1 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.  Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this
Agreement.  Each Borrower hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by registered
mail (return receipt requested) directed to Borrowing Agent at its address set
forth in Section 16.6 and service so made shall be deemed completed five (5)
days after the same shall have been so deposited in the mails of the United
States of America, or, at the Agent’s option, by service upon Borrowing Agent
which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service within the State of New York.  Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction.  Each Borrower waives, to the fullest
extent permitted by applicable, any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Each Borrower waives,
to the fullest extent permitted by applicable, the right to remove any judicial
proceeding brought against such Borrower in any state court to any federal
court.  Any judicial proceeding by any Borrower against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of New York,
State of New York.
 
16.2 Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:
 
(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Loan Amount.
 
(ii) extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement.
 
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b).
 
(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000.
 
(v) change the rights and duties of Agent.
 
(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount.
 
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.
 
(viii) release any Guarantor under the Guaranty unless otherwise permitted
pursuant to Section 4.21 herein.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers.  In the event PNC elects to require
any Lender to assign its interest to PNC or to the Designated Lender, PNC will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.
 
36
 
 
 

--------------------------------------------------------------------------------

 
 
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed the Formula Amount by up to ten percent (10%) of
the Formula Amount for up to sixty (60) consecutive Business Days (the
“Out-of-Formula Loans”); provided, that, such outstanding Advances do not exceed
the Maximum Revolving Advance Amount.  If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans; provided that, if Lenders
do make Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby
to have changed the limits of Section 2.1(a).  For purposes of this paragraph,
the discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible Receivables” or
“Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
 
16.3 Successors and Assigns; Participations; New Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.
 
(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”) so
long as the Borrowing Agent consents to each such Participant, which consent
shall not be unreasonably withheld.  Each Participant may exercise all rights of
payment (including rights of set-off) with respect to the portion of such
Advances held by it or other Obligations payable hereunder as fully as if such
Participant were the direct holder thereof provided that Borrowers shall not be
required to pay to any Participant more than the amount which it would have been
required to pay to Lender which granted an interest in its Advances or other
Obligations payable hereunder to such Participant had such Lender retained such
interest in the Advances hereunder or other Obligations payable hereunder and in
no event shall Borrowers be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant.  Each Borrower
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.
 
Any Lender, with the consents of Agent and Borrowing Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances and/or the
Term Loan under this Agreement and the Other Documents to one or more additional
banks or financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”),
in minimum amounts of not less than $1,000,000, pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Agent and delivered to Agent for recording.  Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose.  Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  Each Borrower hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the
foregoing.  Notwithstanding anything to the contrary herein, any and all
assignments and/or transfers from any Lender to any Purchasing Lender shall be
consummated in a manner so that each such Purchasing Lender shall own the same
Commitment Percentage of each Loan.
 
(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances and/or the Term Loan under this Agreement and the Other Documents to an
entity, whether a corporation, partnership, trust, limited liability company or
other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(d) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
(e) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
 
16.4 Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
 
37
 
 
 

--------------------------------------------------------------------------------

 
 
 
16.5 Indemnity.  Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct or gross negligence of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrowers on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.
 
16.6 Notice.  Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Loan Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6.  Any Notice shall be effective:
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
 
(e) In the case of electronic transmission, when actually received;
 
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
 
(g) If given by any other means (including by overnight courier), when actually
received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
340 Madison Avenue
New York, New York  10173
Attention:  Joanne Fu, Relationship Manager
Telephone:  (212) 752-6360
Facsimile:  (212) 303-0060


with a copy to:


PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:  Lisa Pierce
Telephone:  (412) 762-6442
Facsimile:  (412) 762-8672


with an additional copy to:


Wilentz, Goldman & Spitzer
90 Woodbridge Center Drive
Woodbridge, NJ   07095
Attn: Stuart A. Hoberman, Esq.
Telephone:  (732) 855-6052
Facsimile:  (732) 726-6518


(B)           If to a Lender other than Agent, as specified on the signature
pages hereof.
 
38
 
 
 

--------------------------------------------------------------------------------

 

 
(C)           If to Borrowing Agent or any Borrower:


Integrated BioPharma, Inc.
225 Long Avenue
P.O. Box 278
Hillside, New Jersey  07205
Attention:  Chief Executive Officer and Chief Financial Officer
Telephone:  (973) 926-0816
Facsimile:  (973) 926-1735


with a copy to:


Herrick, Feinstein LLP
2 Park Avenue
New York, New York  10016
Attention:  Eric A. Stabler, Esq.
Telephone:  (212) 592-5982
Facsimile:  (212) 545-3317


16.7 Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
 
16.8 Severability.  If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
 
16.9 Expenses.  All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or (b)
in connection with the entering into, modification, amendment, administration
and enforcement of this Agreement, the Subordination Agreement or any consents
or waivers hereunder or thereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder, under the Subordination Agreement and under all related agreements,
documents and instruments, whether through judicial proceedings or otherwise, or
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with any Borrower, any
Guarantor or any Subordinated Lender or (e) in connection with any advice given
to Agent or any Lender with respect to its rights and obligations under this
Agreement, the Subordination Agreement and all related agreements, documents and
instruments, may be charged to Borrowers’ Account and shall be part of the
Obligations.
 
16.10 Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11 Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
 
16.12 Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.13 Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
 
16.14 Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15 Confidentiality; Sharing Information.  Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) to Agent, any Lender or to any prospective
Transferees (it being understood that the prospective Transferees to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16 Publicity.  Subject to the satisfactory review of the Borrowers, each
Borrower and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Borrowers, Agent
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate; provided, however, that no such
announcements may be made without the prior written consent of the Borrowing
Agent.
 
16.17 Certifications From Banks and Participants; US PATRIOT ACT.  Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
 
Each of the parties has signed this Agreement as of the day and year first above
written.
 
[SIGNATURE PAGES TO FOLLOW]
 
39

 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have hereunto executed this Agreement the day
and year first above mentioned.

 
ATTEST:
INTEGRATED BIOPHARMA.INC.
   
By:
  /s/ Dina L. Masi  
By:
  /s/ E. Gerald Kay  
Name:  DINA L. MASI
Name:  E. GERALD KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
InB:MANHATTAN DRUG COMPANY, INC.
   
By:
  /s/ Dina L. Masi  
By:
  /s/ Riva Sheppard  
Name:  DINA L. MASI
Name:  RIVA SHEPPARD
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
AGROLABS, INC.
   
By:
  /s/ Dina L. Masi  
By:
  /s/ Christina Kay  
Name:  DINA L. MASI
Name:  CHRISTINA KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
IHT HEALTH PRODUCTS, INC.
   
By:
  /s/ Dina L. Masi  
By:
  /s/ Christina Kay  
Name:  DINA L. MASI
Name:  CHRISTINA KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
IHT PROPERTIES CORP.
   
By:
  /s/ Dina L. Masi  
By:
  /s/ Riva Sheppard  
Name:  DINA L. MASI
Name:  RIVA SHEPPARD
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
ATTEST:
VITAMIN FACTORY, INC.
 
(also known as The Vitamin Factory)
   
By:
  /s/ Dina L. Masi  
By:
  /s/ E. Gerald Kay  
Name:  DINA L. MASI
Name:  E. GERALD KAY
Title:  Secretary
Title:  President and Chief Executive Officer



40
 
 
 

--------------------------------------------------------------------------------

 


 

 
PNC BANK, NATIONAL ASSOCIATION,
 
As Lender and as Agent
         
By:
  /s/ Brian Conway    
Name:  BRIAN CONWAY
 
Title:  Vice President
     
340 Madison Avenue
 
New York, New York 10173
     
Commitment Percentage:  100%

 
 
 
41
